As filed with the Securities and Exchange Commission on April 29, 2013 1933 Act File No. 002-98409 1940 Act File No. 811-04325 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [] Post-Effective Amendment No. 56 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 56 [ X ] (Check appropriate box or boxes.) FIRST INVESTORS LIFE SERIES FUNDS (Exact Name of Registrant as Specified in Charter) 55 Broadway New York, New York 10006 (Address of Principal Executive Office) (Zip Code) Registrant's Telephone Number, Including Area Code: (212) 858-8000 Mary Carty, Esq. First Investors Life Series Funds 55 Broadway New York, New York 10006 (Name and Address of Agent for Service) Copy to: Kathy K. Ingber, Esq. K&L Gates LLP 1treet, NW Washington, D.C. 20006-1600 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [ X ] on May 1, 2013 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. FIRST INVESTORS LIFE SERIES FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement Prospectus for First Investors Life Series Funds Statement of Additional Information for First Investors Life Series Funds Part C – Other Information Signature Page Exhibits Life Series Funds Ticker Symbols Cash Management - - Equity Income - - Fund For Income - - Government - - Growth & Income - - International - - Investment Grade - - Opportunity - - Select Growth - - Special Situations - - Target Maturity 2015 - - Total Return - - The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS MAY 1, 2013 TABLE OF CONTENTS THE FUNDS SUMMARY SECTION 1 Cash Management Fund 1 Equity Income Fund 4 Fund For Income 7 Government Fund 11 Growth & Income Fund 15 International Fund 18 Investment Grade Fund 22 Opportunity Fund 25 Select Growth Fund 27 Special Situations Fund 31 Target Maturity 2015 Fund 34 Total Return Fund 37 Other Important Information 40 THE FUNDS IN GREATER DETAIL 41 Cash Management Fund 42 Equity Income Fund 44 Fund For Income 46 Government Fund 49 Growth & Income Fund 51 International Fund 53 Investment Grade Fund 56 Opportunity Fund 59 Select Growth Fund 61 Special Situations Fund 63 Target Maturity 2015 Fund 65 Total Return Fund 67 FUND MANAGEMENT IN GREATER DETAIL 70 SHAREHOLDER INFORMATION 77 How and when do the Funds price their shares? 77 How do I buy and sell shares? 78 Can I exchange my shares for the shares of other First Investors Funds? 78 What are the Funds’ policies on frequent trading in the shares of the Funds? 78 What about dividends and other distributions? 79 What about taxes? 79 FINANCIAL HIGHLIGHTS 81 Cash Management Fund Investment Grade Fund Equity Income Fund Opportunity Fund Fund For Income Select Growth Fund Government Fund Special Situations Fund Growth & Income Fund Target Maturity 2015 Fund International Fund Total Return Fund THE FUNDS SUMMARY SECTION CASH MANAGEMENT FUND Investment Objective:The Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.24% Total Annual Fund Operating Expenses 0.99% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Cash Management Fund 1 Principal Investment Strategies:The Fund invests primarily in high-quality money market instruments that are determined by the Fund’s Adviser to present minimal credit risk, including but not limited to commercial paper, short-term corporate bonds and notes, floating and variable rate notes, U.S. Treasury securities and short-term obligations of U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government). The Fund’s portfolio is managed to meet regulatory requirements that permit the Fund to maintain a stable net asset value (“NAV”) of $1.00 per share.These include requirements relating to the credit quality, maturity, liquidity and diversification of the Fund’s investments. In buying and selling securities, the Fund will consider its own credit analysis as well as ratings assigned by ratings services. Principal Risks:Although the Fund tries to maintain a $1.00 share price, it may not be able to do so.It is therefore possible to lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Credit Risk.There is a risk that the value of a money market instrument will decline if there is a default by or a deterioration in the credit quality of the issuer or a provider of a credit enhancement or demand feature.This could cause the Fund’s NAV to decline below $1.00 per share. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation. Interest Rate Risk.Like the values of other debt instruments, the market values of money market instruments are affected by changes in interest rates.When interest rates rise, the market values of money market instruments decline.This could cause the Fund’s NAV to decline below $1.00 per share. Liquidity Risk.The Fund may be unable to sell a security promptly and at an acceptable price, which could have the effect of decreasing the overall level of the Fund’s liquidity.Market developments may cause the Fund’s investments to become less liquid and subject to erratic price movements, which may have an adverse effect on the Fund’s ability to maintain a $1.00 share price. Yield Risk.The yields received by the Fund on its investments will decline as interest rates decline. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows the Fund’s average annual returns for 1, 5, and 10 years.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. 2 Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 1.16% (for the quarter ended September 30, 2006) and the lowest quarterly return was 0.00% (for each quarter ended since December 31, 2009). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Cash Management Fund 0.00% 0.44% 1.41% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 3 EQUITY INCOMEFUND Investment Objective:The Fund seeks total return. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.12% Total Annual Fund Operating Expenses 0.87% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Equity Income Fund 4 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 39% of the average value of its whole portfolio. Principal Investment Strategies:The Fund invests, under normal market conditions, primarily in dividend-paying stocks of companies that the Fund believes are undervalued in the market relative to their long term potential.Under normal circumstances, the Fund will invest at least 80% of its net assets (including any borrowings for investment purposes) in equities.For purposes of this 80% test, equities may include common stock, preferred stock, equity-based ETFs and other instruments that are convertible into common stock, or other instruments that represent an equity position in an issuer.The Fund will provide shareholders with at least 60 days notice before changing this 80% policy.The Fund normally will diversify its assets among dividend-paying stocks of large-, mid- and small-size companies.The Fund may also invest in stocks of companies of any size that do not pay dividends, but have the potential of paying dividends in the future if they appear to be undervalued. The Fund generally uses a “bottom-up” approach in attempting to identify stocks that are undervalued.This means that the Fund generally identifies potential investments through fundamental research and analysis which include, among other things, analyzing a company’s balance sheet, cash flow statements and competition within a company’s industry.The Fund also assesses a company’s corporate strategy and whether the company is operating in the interests of shareholders, as well as, analyzing economic trends, interest rates, and industry diversification. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated or alternative investment opportunities become more attractive. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.While dividend-paying stocks are generally considered less volatile than other stocks, there can be no guarantee that the Fund’s overall portfolio will be less volatile than the general stock market. Undervalued Securities Risk.The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Dividend Risk.At times, the Fund may not be able to identify dividend-paying stocks that are attractive investments.The income received by the Fund will also fluctuate due to the amount of dividends that companies elect to pay.The Fund may not have sufficient income to pay its shareholders regular dividends. 5 Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 14.89% (for the quarter ended June 30, 2003) and the lowest quarterly return was -19.03% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Equity Income Fund 11.20% 1.98% 7.68% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Sean Reidy has served as Portfolio Manager of the Fund since 2011. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 6 FUND FOR INCOME Investment Objective:The Fund seeks high current income. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.13% Total Annual Fund Operating Expenses 0.88% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Fund For Income 7 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 61% of the average value of its whole portfolio. Principal Investment Strategies:The Fund primarily invests in high yield, below investment grade corporate bonds (commonly known as “high yield” or “junk bonds”).High yield bonds include both bonds that are rated below Baa by Moody’s Investors Service, Inc. or below BBB by Standard & Poor’s Ratings Services as well as unrated bonds that are determined by the Fund to be of equivalent quality.High yield bonds generally provide higher income than investment grade bonds to compensate investors for their higher risk of default (i.e., failure to make required interest or principal payments).The Fund may also invest in other high yield debt securities, such as assignments of syndicated bank loans. Although the Fund will consider ratings assigned by ratings agencies in selecting high yield bonds, it relies principally on its own research and investment analysis.The Fund may sell a bond when it shows deteriorating fundamentals or it falls short of the portfolio manager’s expectations.It may also decide to continue to hold a bond (or related securities) after its issuer defaults or is subject to a bankruptcy. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Credit Risk.This is the risk that an issuer of bonds and other debt securities, including syndicated bank loans, will be unable to pay interest or principal when due.High yield bonds and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations. Market Risk.The entire high yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market volatility, large sustained sales of high yield bonds by major investors, high-profile defaults or the market’s psychology.This degree of volatility in the high yield market is usually associated more with stocks than bonds. Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes as are securities with higher credit ratings. Liquidity Risk.High yield debt securities tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities at a reasonable price or at a particular time.Assignments of syndicated bank loans may be less liquid at times, because of potential delays in the settlement process or restrictions on resale. Syndicated Bank Loans Risk.Syndicated bank loans are also subject to the risk that the value of the collateral, if any, securing a loan may decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate.In the event of a default, the Fund may have difficulty collecting on any collateral. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. 8 Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. On April 24, 2009, Muzinich & Co., Inc. (“Muzinich”) became the Fund’s subadviser. The Fund’s past performance likely would have been different had it been following its current investment policies and investment strategies. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 15.22% (for the quarter ended June 30, 2009) and the lowest quarterly return was -19.03% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Fund For Income 13.51% 6.44% 7.76% BofA Merrill Lynch BB-B US Cash Pay High Yield Constrained Index (reflects no deduction for fees, expenses or taxes) 14.58% 9.11% 9.29% 9 Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Muzinich serves as the Fund’s subadviser. Portfolio Manager:The Fund has been managed by Muzinich since 2009 by a team of investment professionals who have active roles in managing the Fund.Clinton Comeaux and Dennis V. Dowden have served as Portfolio Managers of the Fund since 2009 and Bryan Petermann has served as Portfolio Manager of the Fund since 2010. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 10 GOVERNMENT FUND Investment Objective:The Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases(as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.15% Total Annual Fund Operating Expenses 0.90% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Government Fund 11 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 46% of the average value of its whole portfolio. Principal Investment Strategies:Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in securities issued or guaranteed as to payment of principal and interest by the U.S. Government, its agencies or instrumentalities (“U.S. Government Securities”). The Fund invests in all types of U.S. Government Securities, which may include (a) U.S. Treasury obligations, (b) securities that are issued or guaranteed by U.S. Government agencies or instrumentalities that are backed by the full faith and credit of the U.S. Government, such as securities that are guaranteed by the Government National Mortgage Association (“GNMA”), and (c) securities that are issued or guaranteed by agencies or instrumentalities that are sponsored by Congress but whose securities are not guaranteed by the U.S. Government and are backed solely by the credit of the issuing agency or instrumentality and the right to borrow from the U.S. Treasury, such as the securities issued by the Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”).The Fund may also invest in U.S. Treasury futures and options on Treasury futures to hedge against changes in interest rates. The Fund uses a “top down” approach in making investment decisions based on its assessment of interest rates, economic and market conditions, and the relative values of different types of U.S. Government securities.In selecting investments, the Fund considers, among other factors, maturity, yield, relative value and, in the case of mortgage-backed securities, coupon and weighted average maturity.The Fund will usually sell an investment when there are changes in the interest rate environment that are adverse to the investment. Principal Risks:You can lose money by investing in the Fund.While the Fund invests in securities that are issued or guaranteed by the U.S. Government, its agencies or instrumentalities, your investment in the Fund is not insured or guaranteed by the U.S. Government.Here are the principal risks of investing in the Fund: Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Prepayment and Extension Risk.The Fund is subject to prepayment and extension risk since it invests in mortgage-backed securities.When interest rates decline, borrowers tend to refinance their mortgages.When this occurs, the mortgages that back these securities suffer a higher rate of prepayment.This could cause a decrease in the Fund’s income and share price.When interest rates rise, the Fund’s average maturity may lengthen due to a drop in prepayments.This will increase both the Fund’s sensitivity to interest rates and its potential for price declines. Credit Risk.This is the risk that an issuer of bonds will be unable to pay interest or principal when due.The prices of bonds are affected by the credit quality of the issuer and, in the case of mortgage-backed securities, the credit quality of the underlying mortgages.Credit risk applies to securities issued by U.S. Government-sponsored enterprises (such as Fannie Mae and Freddie Mac mortgage-backed securities) that are not backed by the full faith and credit of the U.S. Government. 12 Derivatives Risk.Investments in U.S. Treasury futures and options on Treasury futures involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 3.83% (for the quarter ended December 31, 2008) and the lowest quarterly return was -0.91% (for the quarter ended June 30, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Government Fund 1.95% 4.66% 4.30% Citigroup Government/Mortgage Index (reflects no deduction for fees, expenses or taxes) 2.30% 5.52% 4.92% 13 Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, serves as Co-Portfolio Manager of the Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 1995. Rodwell Chadehumbe has served as Co-Portfolio Manager of the Fund since December 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 14 GROWTH & INCOME FUND Investment Objective:The Fund seeks long-term growth of capital and current income. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases(as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.05% Total Annual Fund Operating Expenses 0.80% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Growth & Income Fund 15 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 21% of the average value of its whole portfolio. Principal Investment Strategies:The Fund primarily invests in common stocks that offer the potential for capital growth, current income or both.The Fund primarily seeks to invest in common stocks of large-, mid-, and small-size companies that have a history of paying dividends.When the Fund cannot identify dividend-paying stocks that it finds attractive, it may invest in non-dividend-paying stocks. The Fund generally uses a “bottom-up” approach in selecting investments. This means that the Fund generally identifies potential investments through fundamental research and analysis and thereafter focuses on other issues, such as economic trends, interest rates, industry diversification and market capitalization.In deciding whether to buy or sell securities, the Fund considers, among other things, the issuer’s financial strength, management, earnings growth or potential earnings growth and history (if any) of paying dividends. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.While dividend-paying stocks are generally considered less volatile than other stocks, there can be no guarantee that the Fund’s overall portfolio will be less volatile than the general stock market. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Dividend Risk.At times, the Fund may not be able to identify dividend-paying stocks that are attractive investments.The income received by the Fund will also fluctuate due to the amount of dividends that companies elect to pay.The Fund may not have sufficient income to pay its shareholders regular dividends. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. 16 The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Prior to October 18, 2006, the Fund was known as the Growth Fund and was managed pursuant to a different strategy.The Fund’s performance likely would have been different had it been following its current investment policies and investment strategies. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 17.42% (for the quarter ended June 30, 2009) and the lowest quarterly return was -22.33% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Growth & Income Fund 17.45% 2.99% 7.56% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Edwin D. Miska, Director of Equities, has served as Portfolio Manager of the Fund since 2006. Douglas R. Waage has served as Assistant Portfolio Manager of the Fund since January 2013. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 17 INTERNATIONAL FUND Investment Objective:The Fund primarily seeks long-term capital growth. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.19% Total Annual Fund Operating Expenses 0.94% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years International Fund 18 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 41% of the average value of its whole portfolio. Principal Investment Strategies:The Fund primarily invests in a portfolio of common stocks and other equity securities of companies that are located outside of the United States.To a limited degree, the Fund may also invest in companies based in the United States. The Fund typically invests in the securities of medium to large size companies, but will also invest in smaller companies.The Fund’s holdings may be limited to the securities of 40 to 60 different issuers and may focus its investments in companies located in or tied economically to particular countries or regions.The Fund generally invests in securities that are traded in the foreign securities markets, though it may invest significantly in emerging or developing markets. The subadviser selects investments by screening a universe of stocks that meet its “quality growth” criteria, which include high return on equity and low to moderate leverage, among others.It then further narrows that universe by using a bottom-up stock and business analysis approach to identify companies whose businesses are highly profitable, have consistent operating histories and financial performance and enjoy possible long-term economic prospects.The subadviser also seeks to generate greater returns by investing in securities at a price below the company’s intrinsic worth. In making sell decisions, the subadviser considers, among other things, whether a security’s price target has been met, whether there has been an overvaluation of the issuer by the market, whether there has been a clear deterioration of future earnings power and whether, in the subadviser’s opinion, there has been a loss of long-term competitive advantage. The Fund may enter into spot currency trades (i.e., for cash at the spot rate prevailing in the foreign currency market) in connection with the settlement of transactions in securities traded in foreign currency. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Foreign Securities Risk.There are special risk factors associated with investing in foreign securities, including the risks of fluctuations in the exchange rates between the U.S. dollar and foreign currencies, potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s financial condition, less stringent regulation and supervision of foreign securities markets, custodians and securities depositories, and potential restrictions in the flow of capital.The use of spot transactions does not reduce or eliminate these risks.To the extent the Fund invests a significant portion of its assets in securities of a single country or region, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Emerging Markets Risk.The risks of investing in foreign securities are heightened when investing in emerging or developing markets.The economies and political environments of emerging or developing 19 countries tend to be more unstable than those of developed countries, resulting in more volatile rates of returns than the developed markets and substantially greater risk to investors. Liquidity Risk.The Fund is also susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets. Mid-Size and Small-Size Company Risk.The market risk associated with the securities of mid- and small-size companies is generally greater than that associated with securities of larger companies because such securities tend to experience sharper price fluctuations than those of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Limited Holdings Risk.The Fund’s assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. On June 27, 2006, the Fund changed subadvisers and its investment objectives and strategies.The Fund’s past performance likely would have been different had it been following its current investment policies and investment strategies. 20 Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 19.05% (for the quarter ended June 30, 2009) and the lowest quarterly return was -19.25% (for the quarter ended September 30, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years International Fund 20.85% -0.24% 9.74% Morgan Stanley Capital International EAFE Index (Gross) (reflects no deduction for fees, expenses or taxes) 17.90% -3.21% 8.70% Morgan Stanley Capital International EAFE Index (Net) (reflects the deduction of foreign withholding taxes on dividends) 17.32% -3.69% 8.22% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Vontobel Asset Management, Inc. (“Vontobel”) serves as the subadviser of the Fund. Portfolio Manager:Rajiv Jain, Managing Director and Portfolio Manager – International Equities for Vontobel, has served as Portfolio Manager of the Fund since 2006. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 21 INVESTMENT GRADE FUND Investment Objective:The Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases(as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.10% Total Annual Fund Operating Expenses 0.85% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Investment Grade Fund 22 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 28% of the average value of its whole portfolio. Principal Investment Strategies:Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade debt securities.The Fund defines investment grade debt securities as those that are rated within the four highest ratings categories by Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Services (“S&P”) or that are unrated but determined by the Fund’s Adviser to be of quality equivalent to those within the four highest ratings of Moody’s or S&P. The Fund may invest in a variety of different types of investment grade securities, including corporate bonds, securities issued or guaranteed by the U.S. Government or U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government), and mortgage-backed and other asset-backed securities.The Fund may also invest in U.S. Treasury futures and options on Treasury futures to hedge against changes in interest rates. In making investment decisions, the Fund considers the outlook for interest rates, economic forecasts and market conditions, credit ratings, and its own analysis of an issuer’s financial condition.The Fund will not necessarily sell an investment if its rating is reduced and it may hold securities that have been downgraded below investment grade (commonly known as “high yield” or “junk” bonds). Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of asset-backed securities, the credit quality of the underlying loans.Credit risk also applies to securities issued or guaranteed by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government. Prepayment and Extension Risk.The Fund is subject to prepayment and extension risk since it invests in mortgage-backed and other asset-backed securities.When interest rates decline, borrowers tend to refinance their loans.When this occurs, the loans that back these securities suffer a higher rate of prepayment.This could cause a decrease in the Fund’s income and share price.When interest rates rise, the Fund’s average maturity may lengthen due to a drop in prepayments.This will increase both the Fund’s sensitivity to interest rates and its potential for price declines. Liquidity Risk.High yield debt securities tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities at reasonable prices. Derivatives Risk.Investments in U.S. Treasury futures and options on Treasury futures involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.Investments in derivatives can increase the volatility of the 23 Fund’s share price and may expose the Fund to significant additional costs. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’saverage annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 10.24% (for the quarter ended June 30, 2009) and the lowest quarterly return was -9.82% (for the quarter ended September 30, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Investment Grade Fund 11.23% 6.66% 5.66% BofA Merrill Lynch U.S. Corporate Master Index (reflects no deduction for fees, expenses or taxes) 10.37% 7.71% 6.31% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, serves as Co-Portfolio Manager of the Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 2007. Rajeev Sharma has served as Co-Portfolio Manager of the Fund since 2009. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 24 OPPORTUNITY FUND Investment Objective:The Fund seeks long-term capital growth. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases(as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses1 0.18% Total Annual Fund Operating Expenses 0.93% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending December 31, 2013. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Opportunity Fund 25 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its whole portfolio. Principal Investment Strategies:The Fund invests primarily in mid- and small-size companies that the Fund’s Adviser believes offer strong growth opportunities.The Fund may continue to hold stocks of companies that grow into larger companies and may also invest opportunistically in larger companies. The Fund uses a “bottom-up” approach in selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced.The Fund attempts to stay broadly diversified, but it may emphasize certain industry sectors based upon economic and market conditions. The Fund may sell a stock if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive.The Fund may also sell a stock if it grows into a large, well-established company, although it may also continue to hold such a stock irrespective of its size. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:Performance information has not been provided because the Fund commenced operations on December 17, 2012 and it does not have a full calendar year of performance. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Edwin D. Miska, Director of Equities, has served as Co-Portfolio Manager since the Fund’s inception in 2012. Steven S. Hill has served as Co-Portfolio Manager since the Fund’s inception in 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 26 SELECT GROWTH FUND Investment Objective:The Fund seeks long-term growth of capital. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.12% Total Annual Fund Operating Expenses 0.87% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Select Growth Fund 27 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 52% of the average value of its whole portfolio. Principal Investment Strategies:The Fund invests in a portfolio of approximately 40-45 common stocks that the Fund’s subadviser, Smith Asset Management Group, L.P. (“Smith”), believes offers the best potential for earnings growth with the lowest risk of negative earnings surprises. Smith employs quantitative and qualitative analysis to identify high quality companies that it believes have the ability to accelerate earnings growth and exceed investor expectations.Beginning with a universe of stocks that includes large-, mid- and small-size companies, Smith’s investment team uses risk control and valuation screens primarily based on valuation, financial quality, stock volatility and corporate governance, to eliminate stocks that are highly volatile or are more likely to underperform the market. Stocks that pass the initial screens are then evaluated using a proprietary methodology and fundamental analysis to produce a list of 80-100 eligible companies with a high probability of earnings growth that exceeds investor expectations.The analysis includes an evaluation of changes in Wall Street opinions, individual analysts’ historical accuracy, earnings quality analysis and corporate governance practices.Smith then constructs the Fund’s portfolio based on a traditional fundamental analysis of the companies identified on the list to understand their business prospects, earnings potential, strength of management and competitive positioning. Stocks may be sold if they exhibit negative investment or performance characteristics, including: a negative earnings forecast or report, valuation concerns, company officials’ downward guidance on company performance or earnings or announcement of a buyout. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Growth Stock Risk.The Fund’s focus on growth stocks increases the potential volatility of its share price.If expectations are not met, the prices of these stocks may decline significantly. Limited Holdings Risk.Because the Fund generally invests in a limited portfolio of only 40 to 45 stocks, it may be more volatile than other funds whose portfolios may contain a larger number of securities. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. 28 Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Prior to July 26, 2007, the Fund was known as the Focused Equity Fund, was managed by a different subadviser, and employed different strategies in seeking to invest in growth stocks.The Fund’s past performance likely would have been different had it been following its current investment policies and investment strategies. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 17.37% (for the quarter ended June 30, 2003) and the lowest quarterly return was -24.25% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Select Growth Fund 13.30% -1.46% 4.92% Russell 3000 Growth Index (reflects no deduction for fees, expenses or taxes) 15.21% 3.15% 7.69% 29 Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Smith Asset Management Group, L.P. (“Smith”) serves as subadviser of the Fund. Portfolio Manager:The Fund is managed by Smith by a team of investment professionals who have an equal role in managing the Fund, which includes the following: Stephen S. Smith, CFA, Chief Executive Officer and Chief Investment Officer; John D. Brim, CFA, Portfolio Manager; and Eivind Olsen, CFA, Portfolio Manager.Each investment professional has served as a Portfolio Manager of the Fund since 2007, except for Mr. Olsen, who has served as a Portfolio Manager since 2009. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 30 SPECIAL SITUATIONS FUND Investment Objective:The Fund seeks long-term growth of capital. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.06% Total Annual Fund Operating Expenses 0.81% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Special Situations Fund 31 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 61% of the average value of its whole portfolio. Principal Investment Strategies:The Fund primarily invests in common stocks of smaller size companies that have a new product or service, are in a position to benefit from some change in the economy, industry transformation, new law, new regulation or new technology, or are experiencing some other “special situation” that makes them undervalued relative to their long-term potential.The Fund may also invest in stocks of mid-size or large companies. In selecting stocks, the Fund relies on fundamental and quantitative analysis.It screens potential investments to identify companies that have strong financial and managerial characteristics, including healthy balance sheets, a strong management team, solid market share positions and improving business fundamentals.The Fund then attempts to identify those companies that are undervalued by the market or are undergoing some special situation that creates a short-term dislocation between their stock price and underlying value.The Fund may emphasize certain industry sectors based on economic and market conditions. The Fund may sell a stock if it becomes fully valued, it appreciates in value to the point that it is no longer a small-size company stock, its fundamentals have deteriorated or alternative investments become more attractive. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment. Small-Size and Mid-Size Company Risk.The market risk associated with stocks of small- and mid-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of small- and mid-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell small-to-mid-size company stocks at reasonable prices. Undervalued Security Risk.The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur, or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall. Sector Risk.The Fund will face a greater risk of loss due to factors affecting a single sector or industry than if the Fund always maintained wide diversity among the sectors and industries in which it invests. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. 32 The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 19.55% (for the quarter ended June 30, 2003) and the lowest quarterly return was -24.00% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Special Situations Fund 10.01% 4.44% 10.36% Russell 2000 Index (reflects no deduction for fees, expenses or taxes) 16.35% 3.56% 9.72% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser and Paradigm Capital Management, Inc. (“Paradigm Capital Management”) serves as subadviser of the Fund. Portfolio Manager:Jonathan S. Vyorst, Senior Vice President of Paradigm Capital Management, has served as Co-Portfolio Manager of the Fund since 2007. Amelia F. Weir, Senior Vice President of Paradigm Capital Management, has served as Co-Portfolio Manager of the Fund since February 2013. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 33 TARGET MATURITY 2015 FUND Investment Objective:The Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with preservation of capital. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses 0.13% Total Annual Fund Operating Expenses 0.88% Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Target Maturity 2015 Fund 34 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 0% of the average value of its whole portfolio. Principal Investment Strategies:The Fund invests at least 65% of its total assets in zero coupon securities.The vast majority of the Fund’s investments consist of non-callable zero coupon bonds issued by the U.S. Government, its agencies or instrumentalities, that mature on or around the maturity date of the Fund (December 31, 2015).Zero coupon securities are debt obligations that do not entitle holders to any periodic payments of interest prior to maturity and therefore are issued and traded at discounts from their face values. The Fund may also invest in securities issued by U.S. Government-sponsored enterprises such as Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”).Although such U.S. Government-sponsored enterprises are chartered and sponsored by Acts of Congress, their securities are not backed by the full faith and credit of the U.S. Government. The Fund seeks zero coupon bonds that will mature on or about the Fund’s maturity date.As the Fund’s zero coupon bonds mature, the proceeds will be invested in short term U.S. government securities.On the Fund’s maturity date, the Fund’s assets will be converted to cash and distributed, and the Fund will be liquidated. Although the Fund generally follows a buy and hold strategy, the Fund may sell an investment when the Fund identifies an opportunity to increase its yield or it needs cash to meet redemptions. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Interest Rate Risk.In general, when interest rates rise, the market value of a bond declines, and when interest rates decline, the market value of a bond increases.The market prices of zero coupon securities are generally more volatile than the market prices of securities paying interest periodically and, accordingly, will fluctuate far more in response to changes in interest rates than those of non-zero coupon securities having similar maturities and yields.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds will be unable to pay interest or principal when due.The prices of bonds are affected by the credit quality of the issuer.Credit risk applies to securities issued by U.S. Government-sponsored enterprises (such as Fannie Mae and Freddie Mac securities), which are not supported by the full faith and credit of the U.S. Government. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:The following bar chart and table provide some indication of the risks of investing in the Fund.The bar chart shows changes in the Fund’s performance from year to year.The table shows how the Fund’s average annual returns for 1, 5, and 10 years compare to those of a broad measure of market performance.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future. 35 The bar chart and table do not reflect fees and expenses that may be deducted by the variable annuity contract or variable life insurance policy through which you invest.If they were included, the returns would be less than those shown. Total Annual Returns For Calendar Years Ended December 31 During the periods shown, the highest quarterly return was 9.14% (for the quarter ended December 31, 2008) and the lowest quarterly return was -6.24% (for the quarter ended June 30, 2004). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Target Maturity 2015 Fund 0.84% 5.61% 5.55% Citigroup Treasury/Government Sponsored Index (reflects no deduction for fees, expenses or taxes) 2.09% 5.28% 4.71% Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, serves as Co-Portfolio Manager of the Fund and has served as Portfolio Manager or Co-Portfolio Manager of the Fund since 1999. Rodwell Chadehumbe has served as Co-Portfolio Manager of the Fund since December 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 36 TOTAL RETURN FUND Investment Objective:The Fund seeks high, long-term total investment return consistent with moderate investment risk. Fees and Expenses of the Fund:This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by First Investors Life Insurance Company (“FIL”).This table does not reflect expenses incurred from investing through a variable annuity contract or life insurance policy offered by FIL.If they were included, the expenses shown in the table would be higher. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) N/A Maximum deferred sales charge (load) (as a percentage of the lower of purchase price or redemption price) N/A Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.75% Distribution and Service (12b-1) Fees 0.00% Other Expenses1 0.22% Total Annual Fund Operating Expenses 0.97% 1. Expenses are based on estimated expenses expected to be incurred for the fiscal year ending December 31, 2013. Example The Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Investments in the Fund can only be made through a variable annuity contract or life insurance policy offered by FIL.The table below does not include the expenses you would incur in purchasing such a variable annuity contract or life insurance policy.If they were included, the expenses shown in the table below would be higher.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Total Return Fund 37 Portfolio Turnover:The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 64% of the average value of its whole portfolio. Principal Investment Strategies:The Fund allocates its assets among stocks, bonds and money market instruments.While the percentage of assets allocated to each asset class is flexible rather than fixed, the Fund normally invests at least 50% of its net assets in stocks and at least 35% in bonds, cash and money market instruments.The percentages may change due to, among other things, market fluctuations or reallocation decisions by the Fund’s portfolio managers. Once the asset allocation for stocks, bonds and money market instruments has been set, the Fund uses fundamental research and analysis to determine which particular investments to purchase or sell. The Fund’s investments in stocks are normally diversified among common stocks of large-, mid- and small-size companies that offer the potential for capital growth, current income, or both.In selecting stocks, the Fund considers, among other things, the issuer’s financial strength, management, earnings growth potential and history (if any) of paying dividends. The Fund’s investments in bonds are normally diversified among different types of bonds and other debt securities, including corporate bonds, U.S. Government securities and mortgage-backed securities.The Fund selects bonds by first considering the outlook for the economy and interest rates, and thereafter, a particular security’s characteristics. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated, alternative investments become more attractive or if it is necessary to rebalance the portfolio. Principal Risks:You can lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Market Risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Similarly, bond prices fluctuate in value with changes in interest rates, the economy and the financial conditions of companies that issue them. Mid-Size and Small-Size Company Risk.The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Interest Rate Risk.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Securities with longer maturities are generally more sensitive to interest rate changes. Credit Risk.This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of mortgage-backed securities, the credit quality of the underlying mortgages.Credit risk also applies to securities issued or guaranteed by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government. 38 Prepayment and Extension Risk.The Fund is subject to prepayment and extension risk since it invests in mortgage-backed securities.When interest rates decline, homeowners tend to refinance their mortgages.This could cause a decrease in the Fund’s income and share price.Extension risk is the flip side of prepayment risk.Rising interest rates can cause the Fund’s average maturity to lengthen unexpectedly due to a drop in mortgage prepayments.This will increase both the Fund’s sensitivity to rising interest rates and its potential for price declines. Allocation Risk.The Fund may allocate assets to investment classes that underperform other classes.For example, the Fund may be overweighted in stocks when the stock market is falling and the bond market is rising. Security Selection Risk.Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations. Performance:Performance information has not been provided because the Fund commenced operations on December 17, 2012 and it does not have a full calendar year of performance. Investment Adviser:First Investors Management Company, Inc. is the Fund’s investment adviser. Portfolio Manager:Clark D. Wagner, Director of Fixed Income, has served as Portfolio Manager since the Fund’s inception in 2012. Edwin D. Miska, Director of Equities, has served as Portfolio Manager since the Fund’s inception in 2012. Other Important Information About The Fund:For important information about the Purchase and Sale of Fund Shares and Tax Information, please refer to the section “Other Important Information” on page 40 of this prospectus. 39 Other Important Information Purchase and Sale of Fund Shares: Investments in a Fund can only be made through a purchase of a variable annuity contract or life insurance policy offered by FIL.For information about purchasing or selling a variable annuity contract or life insurance policy, see the Separate Account prospectus.Subject to the terms of the contract or policy you purchased, you may purchase or redeem shares of a Fund on any business day by contacting your financial intermediary in accordance with its policies; by writing to First Investors Life Insurance Company at the following address: Raritan Plaza I, P.O. Box 7836, Edison, NJ 08818 or by calling 1(800) 832-7783. Tax Information:You will not be subject to federal income tax as the result of purchases or sales of Fund shares by the Separate Accounts, or Fund dividends, or other distributions to the Separate Accounts.There are tax consequences associated with investing in the variable annuity contracts and variable life insurance policies.These are discussed in the Separate Account prospectus. 40 THE FUNDS IN GREATER DETAIL This section describes the First Investors Life Series Funds in more detail.Each individual Fund description in this section provides more information about the Fund’s objective, principal investment strategies and risks.These Funds are used solely as the underlying investment options for variable annuity contracts or variable life insurance policies offered by First Investors Life Insurance Company (“FIL”).This means that you cannot purchase shares of the Funds directly, but only through such a contract or policy offered by FIL.The Fund or Funds that are available to you depend upon which contract or policy you have purchased. The investment objective of each Fund is non-fundamental, which means that the Board of Trustees may change the investment objective of each Fund without shareholder approval.The Board may take such action when it believes that a change in the objective is necessary or appropriate in light of market circumstances or other events. 41 CASH MANAGEMENT FUND What are the Cash Management Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Principal Investment Strategies: The Fund invests primarily in high-quality money market instruments that are determined by the Fund’s Adviser to present minimal credit risk.The Fund’s investments may include prime commercial paper; short-term corporate bonds and notes, including floating and variable rate notes; U.S. Treasury securities; short-term obligations of U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government); bankers’ acceptances, which are credit instruments guaranteed by a bank; and negotiable certificates of deposit, which are issued by banks in large denominations. The Fund’s portfolio is managed to meet regulatory requirements that permit the Fund to maintain a stable net asset value (“NAV”) of $1.00 per share.These include requirements relating to the credit quality, maturity, liquidity and diversification of the Fund’s investments. In buying and selling securities, the Fund will consider its own credit analysis as well as ratings assigned by ratings services.The Fund considers, among other things, the issuer’s earnings and cash flow generating capabilities, the security’s yield and relative value, and the outlook for interest rates and the economy.In the case of instruments with demand features or credit enhancements, the Fund may also consider the financial strength of the party providing the demand feature or credit enhancement, including any ratings assigned to such party. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: While money market funds are designed to be relatively low-risk investments, they are not entirely free of risk.Any investment carries with it some level of risk.Although the Fund tries to maintain a $1.00 share price, it may not be able to do so.It is therefore possible to lose money by investing in the Fund.Here are the principal risks of investing in the Fund: Credit Risk: The value of a money market instrument will decline if there is a default by or a deterioration in the credit quality of the issuer or a provider of a credit enhancement or demand feature.This could cause the Fund’s NAV to decline below $1.00 per share. 42 Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation.For example, securities issued by the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) are not backed by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Interest Rate Risk: The Fund’s NAV could decline below $1.00 per share because of a change in interest rates.Like the values of other debt instruments, the market values of money market instruments are affected by changes in interest rates.When interest rates rise, the market values of money market instruments decline; and when interest rates decline, the market values of money market instruments increase.The price volatility of money market instruments also depends on their maturities and durations.Generally, the shorter the maturity and duration of a money market instrument, the lesser its sensitivity to interest rates. Liquidity Risk: The Fund may be unable to sell a security promptly and at an acceptable price, which could have the effect of decreasing the overall level of the Fund’s liquidity.Market developments may cause the Fund’s investments to become less liquid and subject to erratic price movements, which may have an adverse effect on the Fund’s ability to maintain a $1.00 share price.The Fund could lose money if it cannot sell a security at the time and price that would be beneficial to the Fund. Yield Risk: The yields received by the Fund on its investments will decline as interest rates decline. An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. 43 EQUITY INCOME FUND What are the Equity Income Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks total return. Principal Investment Strategies: The Fund invests, under normal market conditions, primarily in dividend-paying stocks of companies that the Fund believes are undervalued in the market relative to their long term potential.Under normal circumstances, the Fund will invest at least 80% of its net assets (including any borrowings for investment purposes) in equities.For purposes of this 80% test, equities may include common stock, preferred stock, equity-based ETFs and other instruments that are convertible into common stock, or other instruments that represent an equity position in an issuer.The Fund will provide shareholders with at least 60 days notice before changing this 80% policy.The Fund may also invest in stocks of companies of any size that do not pay dividends, but have the potential of paying dividends in the future if they appear to be undervalued. In selecting stocks, the Fund typically begins by identifying companies that pay dividends.The Fund then analyzes companies that appear to be undervalued.The Fund generally uses a “bottom-up” approach in selecting investments.This means that the Fund generally identifies potential investments through fundamental research and analysis which include, among other things, analyzing a company’s balance sheet, cash flow statements and competition within a company’s industry. The Fund assesses whether management is implementing a reasonable corporate strategy and is operating in the interests of shareholders.Other considerations include analysis of economic trends, interest rates and industry diversification. The Fund normally will diversify its assets among dividend-paying stocks of large-, mid- and small-size companies.Market capitalization is not an initial factor during the security selection process, but it is considered in assembling the total portfolio. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated or alternative investment opportunities become more attractive.The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. 44 Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. While dividend-paying stocks are generally considered less volatile than other stocks, there can be no guarantee that the Fund’s overall portfolio will be less volatile than the general stock market.Depending upon market conditions, the income from dividend-paying stocks and other investments may not be sufficient to provide a cushion against general market downturns. Undervalued Securities Risk: The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur, are delayed or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall.Moreover, value stocks may fall out of favor with investors and decline in price as a class. Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Dividend Risk: At times, the Fund may not be able to identify dividend-paying stocks that are attractive investments.The income received by the Fund will also fluctuate due to the amount of dividends that companies elect to pay.Depending upon market conditions, the Fund may not have sufficient income to pay its shareholders regular dividends. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 45 FUND FOR INCOME What are the Fund For Income’s objective, principal investment strategies and principal risks? Objective: The Fund seeks high current income. Principal Investment Strategies: The Fund primarily invests in high yield, below investment grade corporate bonds (commonly known as “high yield” or “junk bonds”).High yield bonds include both bonds that are rated below Baa by Moody’s Investors Service, Inc. or below BBB by Standard & Poor’s Ratings Services as well as unrated bonds that are determined by the Fund to be of equivalent quality.High yield bonds generally provide higher income than investment grade bonds to compensate investors for their higher risk of default (i.e., failure to make required interest or principal payments).High yield bond issuers include small or relatively new companies lacking the history or capital to merit investment grade status, former blue chip companies downgraded because of financial problems, special purpose entities that are used to finance capital investment, sales or leases of equipment, loans or other programs and firms with heavy debt loads.High yield securities may be backed by receivables or other assets.The Fund may also invest in other high yield debt securities, such as assignments of syndicated bank loans. The Fund seeks to reduce the risk of a default by selecting bonds through careful credit research and analysis.The Fund seeks to reduce the impact of a potential default by diversifying its investments among bonds of many different companies and industries.The Fund attempts to invest in bonds that have stable to improving credit quality and potential for capital appreciation because of a credit rating upgrade or an improvement in the outlook for a particular company, industry or the economy as a whole. Although the Fund will consider ratings assigned by ratings agencies in selecting high yield bonds, it relies principally on its own research and investment analysis.The Fund considers a variety of factors, including the overall economic outlook, the issuer’s competitive position, the outlook of its industry, its managerial strength, anticipated cash flow, debt maturity schedules, borrowing requirements, interest or dividend coverage, asset coverage and earnings prospects.The Fund may sell a bond when it shows deteriorating fundamentals or it falls short of the portfolio manager’s expectations.It may also decide to continue to hold a bond (or related securities, such as stocks or warrants) after its issuer defaults or is subject to a bankruptcy. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). 46 The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer.High yield bonds and other types of high yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payments of principal and interest.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations.The same risks of default apply to borrowers of assignments of syndicated bank loans. Market Risk: The entire high yield bond market can experience sharp price swings due to a variety of factors, including changes in economic forecasts, stock market volatility, large sustained sales of high yield bonds by major investors, high-profile defaults or the market’s psychology.This degree of volatility in the high yield market is usually associated more with stocks than bonds.The prices of high yield bonds and other high yield debt securities held by the Fund could decline not only due to a deterioration in the financial condition of the issuers of such bonds, but also due to overall movements in the high yield market.Markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when prices generally go down, referred to as “bear” markets. Interest Rate Risk: The market values of high yield bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, and the higher its credit rating, the greater its sensitivity to interest rates. Liquidity Risk: High yield debt securities tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities at a reasonable price or at a particular time, particularly if there is a deterioration in the economy or in the financial prospects of their issuers.Assignments of syndicated bank loans may be less liquid at times, because of potential delays in the settlement process or restrictions on resale.As a result, the prices of high yield debt securities may be subject to wide price fluctuations due to liquidity concerns. 47 Syndicated Bank Loans Risk: Syndicated bank loans are also subject to the risk that the value of the collateral, if any, securing a loan may decline, be insufficient to meet the obligations of the borrower, or be difficult to liquidate.In the event of a default, the Fund may have difficulty collecting on any collateral and would not have the ability to collect on any collateral for an uncollateralized loan. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 48 GOVERNMENT FUND What are the Government Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Principal Investment Strategies: Under normal circumstances, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in securities issued or guaranteed as to payment of principal and interest by the U.S. Government, its agencies or instrumentalities (“U.S. Government Securities”).The Fund will notify shareholders at least 60 days before making any change to this 80% policy. The Fund invests in all types of U.S. Government Securities, which may include (a) U.S. Treasury obligations, (b) securities issued or guaranteed by U.S. Government agencies or instrumentalities that are backed by the full faith and credit of the U.S. Government, and (c) securities issued or guaranteed by agencies or instrumentalities that are sponsored or chartered by the U.S. Government but whose securities are backed solely by the credit of the issuing agency or instrumentality or the right of the issuer to borrow from the U.S. Treasury.U.S. Government Securities may include mortgage-backed securities that are guaranteed by the Government National Mortgage Association (“GNMA”), commonly known as Ginnie Maes, which are backed by the full faith and credit of the U.S. Government and mortgage-backed securities issued or guaranteed by U.S. Government-sponsored enterprises, such as the Federal National Mortgage Association (“Fannie Mae”) and Federal Home Loan Mortgage Corporation (“Freddie Mac”), which are not backed by the full faith and credit of the U.S. Government.The Fund may also invest in U.S. Treasury futures and options on Treasury futures to hedge against changes in interest rates. The Fund uses a “top-down” approach in making investment decisions based on its assessment of interest rates, economic and market conditions, and the relative values of different types of U.S. Government Securities.In selecting investments, the Fund considers, among other factors, maturity, yield, relative value and, in the case of mortgaged-backed securities, coupon and weighted average maturity.The Fund will usually sell an investment when there are changes in the interest rate environment that are adverse to the investment. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). 49 The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.While the Fund invests in securities that are issued or guaranteed by the U.S. Government, its agencies or instrumentalities, your investment in the Fund is not insured or guaranteed by the U.S. Government.Here are the principal risks of investing in the Fund: Interest Rate Risk: Because the Fund invests in fixed income securities, it is subject to interest rate risk.In general, the market prices of these securities rise when interest rates decline and fall when interest rates rise.Securities with longer maturities and lower coupons tend to be more sensitive to interest rate changes than those with shorter maturities and higher coupons. Prepayment and Extension Risk: The Fund is subject to prepayment and extension risk since it invests in mortgage-backed securities.When interest rates decline, borrowers tend to refinance their mortgages.When this occurs, the mortgages that back these securities suffer a higher rate of prepayment.This could cause a decrease in the Fund’s income and share price.When interest rates rise, the Fund’s average maturity may lengthen due to a drop in prepayments.This will increase both the Fund’s sensitivity to interest rates and its potential for price declines. Credit Risk: This is the risk that an issuer of bonds will be unable to pay interest or principal when due.The prices of bonds are affected by the credit quality of the issuer.Credit risk applies to securities issued by U.S. Government-sponsored enterprises (such as Fannie Mae and Freddie Mac mortgage-backed securities) that are not backed by the full faith and credit of the U.S. Government.In the case of mortgage-backed securities, if an issuer was to default on its obligations, the Fund would be forced to rely on the underlying mortgage backing the security. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Derivatives Risk: Investments in U.S. Treasury futures and options on Treasury futures involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.The use of derivatives for hedging purposes may limit any potential gain that might result from an increase in the value of the hedged position.These investments can also increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 50 GROWTH & INCOME FUND What are the Growth & Income Fund’s objectives, principal investment strategies and principal risks? Objectives: The Fund seeks long-term growth of capital and current income. Principal Investment Strategies: The Fund primarily invests in common stocks that offer the potential for capital growth, current income or both.The Fund primarily seeks to invest in common stocks of companies that have a history of paying dividends.When the Fund cannot identify dividend-paying stocks that it finds attractive, it may invest in non-dividend paying stocks.The Fund will normally diversify its stock holdings among stocks of large-, mid-, and small-size companies. The Fund generally uses a “bottom-up” approach in selecting investments.This means that the Fund generally identifies potential investments through fundamental research and analysis and thereafter focuses on other issues, such as economic trends, interest rates, industry diversification and market capitalization.In deciding whether to buy or sell securities, the Fund considers, among other things, the issuer’s financial strength, management, earnings growth or potential earnings growth and history (if any) of paying dividends. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objectives.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. 51 While dividend-paying stocks are generally considered less volatile than other stocks, there can be no guarantee that the Fund’s overall portfolio will be less volatile than the general stock market.Depending upon market conditions, the income from dividend-paying stocks and other investments may not be sufficient to provide a cushion against general market downturns.Moreover, if the Fund cannot identify dividend-paying stocks that it believes have sufficient growth potential, it may have a substantial portion of its portfolio in non-dividend paying stocks. Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Dividend Risk: At times, the Fund may not be able to identify dividend-paying stocks that are attractive investments.The income received by the Fund will also fluctuate due to the amount of dividends that companies elect to pay.Depending upon market conditions, the Fund may not have sufficient income to pay its shareholders regular dividends. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 52 INTERNATIONAL FUND What are the International Fund’s objective, principal investment strategies and principal risks? Objective: The Fund primarily seeks long-term capital growth. Principal Investment Strategies: The Fund primarily invests in a portfolio of common stocks and other equity securities of companies that are located outside of the United States.To a limited degree, the Fund may also invest in companies based in the United States. The Fund typically invests in the securities of medium to large size companies, but will also invest in smaller companies.The Fund’s holdings may be limited to the securities of 40 to 60 different issuers.The Fund may invest significantly in emerging or developing markets such as India and Brazil, and may focus its investments in companies located in or tied economically to particular countries or regions. The subadviser selects investments for the Fund generally by screening a universe of stocks that meet its “quality growth” criteria, which include high return on equity and low to moderate leverage, among others.The subadviser then further narrows that universe by using a bottom-up stock and business analysis approach.The subadviser makes its assessments by examining companies one at a time, regardless of size, country of organization, place of principal business activity or other similar selection criteria. The subadviser seeks to invest in companies whose businesses are highly profitable, have consistent operating histories and financial performance and enjoy possible long-term economic prospects.The subadviser’s investment process also considers a company’s intrinsic value relative to its earnings power and market price.The subadviser believes that investing in these securities at a price that is below their intrinsic worth may generate greater returns for the Fund than those obtained by paying premium prices for companies currently in market favor. In determining which portfolio securities to sell, the subadviser focuses on the operating results of the companies, and not price quotations, to measure the potential success of an investment.In making sell decisions, the subadviser considers, among other things, whether a security’s price target has been met, whether there has been an overvaluation of the issuer by the market, whether there has been a clear deterioration of future earnings power and whether, in the subadviser’s opinion, there has been a loss of long-term competitive advantage. The Fund may enter into spot currency trades (i.e., for cash at the spot rate prevailing in the foreign currency market) in connection with the settlement of transactions in securities traded in foreign currency. The Fund reserves the right to take temporary defensive positions that are inconsistent with its principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the 53 Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Foreign Securities Risk: There are special risk factors associated with investing in foreign securities.Some of these factors are also present when investing in the United States but are heightened when investing in non-U.S. markets, especially in smaller, less-developed or emerging markets.For example, fluctuations in the exchange rates between the U.S. dollar and foreign currencies may have a negative impact on investments denominated in foreign currencies by eroding or reversing gains or widening losses from those investments.The risks of investing in foreign securities also include potential political and economic instability, differing accounting and financial reporting standards or inability to obtain reliable financial information regarding a company’s balance sheet and operations and less stringent regulation and supervision of foreign securities markets, custodians and securities depositories.Funds that invest in foreign securities are also subject to higher commission rates on portfolio transactions, potentially adverse changes in tax and exchange control regulations and potential restrictions on the flow of international capital.The use of spot transactions does not reduce or eliminate these risks.Many foreign countries impose withholding taxes on income and gains from investments in such countries, which the Fund may not recover.To the extent the Fund invests a significant portion of its assets in securities of a single country or region at any time, it is more likely to be affected by events or conditions of that country or region.As a result, it may be more volatile than a more geographically diversified fund. Emerging Markets Risk: The risks of investing in foreign securities are heightened when the securities are traded in emerging or developing markets.The economies and political environments of emerging or developing countries tend to be more unstable than those of developed countries, resulting in more volatile rates of returns than the developed markets and substantially greater risk to investors. Liquidity Risk: The Fund is also susceptible to the risk that certain securities may be difficult or impossible to sell at the time and the price that the Fund would like.As a result, the Fund may have to lower the price on certain securities that it is trying to sell, sell other securities instead or forego an investment opportunity, any of which could have a negative effect on Fund management or performance.This risk is particularly acute in the case of foreign securities that are traded in smaller, less-developed or emerging markets. 54 Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Limited Holdings Risk: The Fund’s assets may be invested in a limited number of issuers.This means that the Fund’s performance may be substantially impacted by the change in value of even a single holding.The price of a share of the Fund can therefore be expected to fluctuate more than a fund that invests in substantially more companies.Moreover, the Fund’s share price may decline even when the overall market is increasing.Accordingly, an investment in the Fund may therefore entail greater risks. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 55 INVESTMENT GRADE FUND What are the Investment Grade Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Principal Investment Strategies: The Fund primarily invests in investment grade securities.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade debt securities.The Fund will provide shareholders with at least 60 days notice before changing this 80% policy.The Fund defines investment grade debt securities as those that are rated within the four highest ratings categories by Moody’s Investors Service, Inc. (“Moody’s”) or Standard & Poor’s Ratings Services (“S&P”) or that are unrated but determined by the Fund’s Adviser to be of quality equivalent to those within the four highest ratings of Moody’s or S&P. The Fund may invest in a variety of different types of investment grade securities, including corporate bonds, securities issued or guaranteed by the U.S. Government or U.S. Government-sponsored enterprises (some of which are not backed by the full faith and credit of the U.S. Government) and mortgage-backed and other asset-backed securities.The Fund may also invest in U.S. Treasury futures and options on Treasury futures to hedge against changes in interest rates. The Fund attempts to stay broadly diversified, but it may emphasize certain industries based on the outlook for interest rates, economic forecasts and market conditions.In selecting investments, the Fund considers, among other things, the issuer’s earnings and cash flow generating capabilities, asset quality, debt levels, industry characteristics and management strength.The Fund also considers ratings assigned by ratings services in addition to its own research and investment analysis. The Fund may adjust the average weighted maturity of the securities in its portfolio based on its interest rate outlook.If it believes that interest rates are likely to fall, it may attempt to buy securities with longer maturities.By contrast, if it believes interest rates are likely to rise, it may attempt to buy securities with shorter maturities or sell securities with longer maturities. The Fund will not necessarily sell an investment if its rating is reduced.The Fund usually will sell a security when it shows deteriorating fundamentals, it falls short of the portfolio manager’s expectations, or a more attractive investment is available.However, it may hold securities that have been downgraded below investment grade (commonly known as “high yield” or “junk” bonds). The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the 56 Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Interest Rate Risk: The market values of bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates. Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and in the case of asset-backed securities, the credit quality of the underlying loans.High yield debt securities have greater credit risk than higher quality debt securities because the companies that issue them are not as financially strong as companies with investment grade ratings.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities, but the lowest rating category of investment grade securities may have speculative characteristics as well.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payment of principal and interest.During times of economic downturn, issuers of high yield debt securities may not have the ability to access the credit markets to refinance their bonds or meet other credit obligations. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation.For example, securities issued by the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”) are not backed by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Prepayment and Extension Risk: The Fund is subject to prepayment and extension risk since it invests in mortgage-backed and other asset-backed securities.When interest rates decline, borrowers tend to refinance their loans.When this occurs, the loans that back these securities suffer a higher rate of prepayment.This could cause a 57 decrease in the Fund’s income and share price.When interest rates rise, the Fund’s average maturity may lengthen due to a drop in prepayments.This will increase both the Fund’s sensitivity to interest rates and its potential for price declines. Liquidity Risk: High yield debt securities tend to be less liquid than higher quality debt securities, meaning that it may be difficult to sell high yield debt securities at reasonable prices, particularly if there is a deterioration in the economy or in the financial prospects of their issuers.As a result, the prices of high yield debt securities may be subject to wide price fluctuations due to liquidity concerns. Derivatives Risk: Investments in U.S. Treasury futures and options on Treasury futures involve risks, such as potential losses if interest rates do not move as expected and the potential for greater losses than if these techniques had not been used.The use of derivatives for hedging purposes may limit any potential gain that might result from an increase in the value of the hedged position.These investments can also increase the volatility of the Fund’s share price and may expose the Fund to significant additional costs. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 58 OPPORTUNITY FUND What are the Opportunity Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks long-term capital growth. Principal Investment Strategies: The Fund invests primarily in mid- and small-size companies that the Fund’s Adviser believes offer strong growth opportunities.The Fund may continue to hold stocks of mid- and small-size companies that grow into large companies and may also invest opportunistically in stocks of larger companies. The Fund uses a “bottom-up” approach in selecting investments.The Fund uses fundamental research to search for companies that have one or more of the following: a strong balance sheet; experienced management; above-average earnings growth potential; and stocks that are attractively priced.The Fund attempts to stay broadly diversified, but it may emphasize certain industry sectors based upon economic and market conditions. The Fund may sell a stock if it becomes fully valued, its fundamentals have deteriorated or alternative investments become more attractive.The Fund may also sell a stock if it grows into a large, well-established company, although it may also continue to hold such a stock irrespective of its size. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. 59 Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid-and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 60 SELECT GROWTH FUND What are the Select Growth Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks long-term growth of capital. Principal Investment Strategies: The Fund invests in a portfolio of approximately 40-45 common stocks that the Fund’s subadviser, Smith Asset Management Group, L.P. (“Smith”), believes offers the best potential for earnings growth with the lowest risk of negative earnings surprises.The Fund is managed by an investment team. When selecting investments for the Fund, Smith employs quantitative and qualitative analysis to identify high quality companies that it believes have the ability to accelerate earnings growth and exceed investor expectations.The security selection process consists of three steps.Beginning with a universe of stocks that includes large-, mid-and small-size companies, Smith’s investment team first conducts a series of risk control and valuation screens designed to eliminate those stocks that are highly volatile or are more likely to underperform the market.Smith considers four primary factors when conducting the risk control and valuation screens.Those factors are: valuation, financial quality, stock volatility and corporate governance. Stocks that pass the initial screens are then evaluated using a proprietary methodology that attempts to identify stocks with the highest probability of producing an earnings growth rate that exceeds investor expectations.In other words, the investment team seeks to identify stocks that are well positioned to benefit from a positive earnings surprise.The process incorporates the following considerations: changes in Wall Street opinions, individual analysts’ historical accuracy, earnings quality analysis and corporate governance practices. The screening steps produce a list of approximately 80-100 eligible companies that are subjected to traditional fundamental analysis to further understand each company’s business prospects, earnings potential, strength of management and competitive positioning.The investment team uses the results of this analysis to construct a portfolio of approximately 40-45 stocks that are believed to have the best growth and risk characteristics. Holdings in the portfolio become candidates for sale if the investment team identifies what they believe to be negative investment or performance characteristics.Reasons to sell a stock may include: a negative earnings forecast or report, valuation concerns, company officials’ downward guidance on company performance or earnings or announcement of a buyout.When a stock is eliminated from the portfolio, it is generally replaced with the stock that the investment team considers to be the next best stock that has been identified by Smith’s screening process. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. 61 Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles, with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid- and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be lesspredictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Growth Stock Risk: The Fund’s focus on growth stocks increases the potential volatility of its share price.Growth stocks are stocks of companies which are expected to increase their revenues or earnings at above average rates.If expectations are not met, the prices of these stocks may decline significantly. Limited Holdings Risk: Because the Fund generally invests in a limited portfolio of only 40 to 45 stocks, it may be more volatile than other funds whose portfolios may contain a larger number of securities.The performance of any one of the Fund’s stocks could significantly impact the Fund’s performance. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 62 SPECIAL SITUATIONS FUND What are the Special Situations Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks long-term growth of capital. Principal Investment Strategies: The Fund primarily invests in common stocks of smaller size companies that have a new product or service, are in a position to benefit from some change in the economy, industry transformation, new law, new regulation or new technology, or are experiencing some other “special situation” that makes them undervalued relative to their long-term potential.Although the Fund normally invests in stocks of smaller size companies, the Fund may also invest in stocks of mid-size or large companies. In selecting stocks, the Fund relies on fundamental and quantitative analysis.It screens potential investments to identify companies that have strong financial and managerial characteristics, including healthy balance sheets, a strong management team, solid market share positions and improving business fundamentals.The Fund then attempts to identify companies that are undervalued by the market or are undergoing some special situation (such as reorganization or divestiture of a business unit) that creates a short-term dislocation between their stock price and underlying value.The Fund may emphasize certain industry sectors based on economic and market conditions. The Fund may sell a stock if it becomes fully valued, it appreciates in value to the point that it is no longer a small-size company stock, its fundamentals have deteriorated or alternative investments become more attractive. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions.The Fund may, at times, engage in short-term trading, which could produce higher transaction costs and may result in a lower total return for the Fund. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock 63 markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Small-Size and Mid-Size Company Risk: The market risk associated with stocks of small- and mid-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of small- and mid-size companies tend to experience sharper price fluctuations.The additional volatility associated with small-to-mid-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Small-to-mid-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell small-to-mid-size company stocks at reasonable prices. Undervalued Security Risk: The Fund seeks to invest in stocks that are undervalued and that will rise in value due to anticipated events or changes in investor perceptions.If these events do not occur, are delayed or investor perceptions about the securities do not improve, the market price of these securities may not rise as expected or may fall.Moreover, value stocks may fall out of favor with investors and decline in price as a class. Sector Risk: To the extent the Fund invests a significant portion of its assets in one or more sectors or industries at any time, the Fund will face a greater risk of loss due to factors affecting a single sector or industry than if the Fund always maintained wide diversity among the sectors and industries in which it invests. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 64 TARGET MATURITY 2015 FUND What are the Target Maturity 2015 Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity, consistent with the preservation of capital. Principal Investment Strategies: The Fund invests at least 65% of its total assets in zero coupon securities.The vast majority of the Fund’s investments consist of non-callable zero coupon bonds issued by the U.S. Government, its agencies or instrumentalities, that mature on or around the maturity date of the Fund (December 31, 2015).Zero coupon securities are debt obligations that do not entitle holders to any periodic payments of interest prior to maturity and therefore are issued and traded at discounts from their face values. The Fund may also invest in securities issued by U.S. Government-sponsored enterprises such as Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”).Although such U.S. Government-sponsored enterprises are chartered and sponsored by Acts of Congress, their securities are not backed by the full faith and credit of the U.S. Government. The Fund seeks zero coupon bonds that will mature on or about the Fund’s maturity date.As the Fund’s zero coupon bonds mature, the proceeds will be invested in short term U.S. government securities.The Fund generally follows a buy and hold strategy consistent with attempting to provide a predictable compounded investment return for investors who hold their Fund shares until the Fund’s maturity.On the Fund’s maturity date, the Fund’s assets will be converted to cash and distributed, and the Fund will be liquidated. Although the Fund generally follows a buy and hold strategy, the Fund may sell an investment when the Fund identifies an opportunity to increase its yield or it needs cash to meet redemptions. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: 65 Interest Rate Risk: The market value of a bond is affected by changes in interest rates.When interest rates rise, the market value of a bond declines, and when interest rates decline, the market value of a bond increases.The price volatility of a bond also depends on its maturity and duration.Generally, the longer the maturity and duration of a bond, the greater its sensitivity to interest rates. The market prices of zero coupon securities are generally more volatile than the market prices of securities paying interest periodically and, accordingly, will fluctuate far more in response to changes in interest rates than those of non-zero coupon securities having similar maturities and yields.As a result, the net asset value of shares of the Fund may fluctuate over a greater range than shares of other funds that invest in securities that have similar maturities and yields but that make current distributions of interest. Credit Risk: This is the risk that an issuer of bonds will be unable to pay interest or principal when due.The prices of bonds are affected by the credit quality of the issuer.Credit risk also applies to securities issued by U.S. Government-sponsored enterprises (such as Fannie Mae and Freddie Mac securities), which are not supported by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 66 TOTAL RETURN FUND What are the Total Return Fund’s objective, principal investment strategies and principal risks? Objective: The Fund seeks high, long-term total investment return consistent with moderate investment risk. Principal Investment Strategies: The Fund allocates its assets among stocks, bonds and money market instruments.While the percentage of assets allocated to each asset class is flexible rather than fixed, the Fund normally invests at least 50% of its net assets in stocks and at least 35% in bonds, cash, and money market instruments.The percentages may change due to, among other things, market fluctuations or reallocation decisions by the Fund’s portfolio managers. Once the Fund’s investments in stocks, bonds, and money market instruments have been set, the Fund uses fundamental research and analysis to determine which particular securities to purchase or sell.The Fund selects investments in common stocks based on their potential for capital growth, current income or both.The Fund considers, among other things, the issuer’s financial strength, management, earnings growth potential and history (if any) of paying dividends.The Fund will normally diversify its stock holdings among stocks of large-, mid- and small-size companies. The Fund selects individual investments in bonds by first considering the outlook for the economy and interest rates, and thereafter, a particular security’s characteristics.The Fund will typically diversify its bond holdings among different types of bonds and other debt securities, including corporate bonds, U.S. Government securities and mortgage-backed securities. The Fund may sell a security if it becomes fully valued, its fundamentals have deteriorated, alternative investments become more attractive or if it is necessary to rebalance the portfolio. The Fund reserves the right to take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in attempting to respond to adverse market, economic, political or other conditions.If it does so, it may not achieve its investment objective.The Fund may also choose not to take defensive positions. Information on the Fund’s recent strategies and holdings can be found in the most recent annual report, when available, and information concerning the Fund’s policies and procedures with respect to disclosure of the Fund’s portfolio holdings is available in the Fund’s Statement of Additional Information (see back cover). The Statement of Additional Information also describes non-principal investment strategies that the Fund may use, including investing in other types of securities that are not described in this prospectus. Principal Risks: You can lose money by investing in the Fund.Any investment carries with it some level of risk.Here are the principal risks of investing in the Fund: 67 Market Risk: Because the Fund primarily invests in common stocks, it is subject to market risk.Stock prices may decline over short or even extended periods not only because of company-specific developments, but also due to an economic downturn, adverse political or regulatory developments, a change in interest rates or a change in investor sentiment.Stock markets tend to run in cycles with periods when prices generally go up, known as “bull” markets, and periods when stock prices generally go down, referred to as “bear” markets. Similarly, bond prices fluctuate in value with changes in interest rates, the economy and the financial conditions of companies that issue them.In general, bonds decline in value when interest rates rise.While stocks and bonds may react differently to economic events, there are times when stocks and bonds both may decline in value simultaneously. Mid-Size and Small-Size Company Risk: The market risk associated with stocks of mid-and small-size companies is generally greater than that associated with stocks of larger, more established companies because stocks of mid- and small-size companies tend to experience sharper price fluctuations.The additional volatility associated with mid-to-small-size company stocks is attributable to a number of factors, including the fact that the earnings of such companies tend to be less predictable than those of larger, more established companies.Mid-to-small-size company stocks are also not as broadly traded as stocks of larger companies.At times, it may be difficult for the Fund to sell mid-to-small-size company stocks at reasonable prices. Interest Rate Risk: The market values of bonds and other debt securities are affected by changes in interest rates.In general, when interest rates rise, the market value of a debt security declines, and when interest rates decline, the market value of a debt security increases.Generally, the longer the maturity and duration of a debt security, the greater its sensitivity to interest rates. Credit Risk: This is the risk that an issuer of bonds and other debt securities will be unable to pay interest or principal when due.The prices of bonds and other debt securities are affected by the credit quality of the issuer and, in the case of mortgage-backed securities, the credit quality of the underlying mortgages.Changes in the financial condition of an issuer, general economic conditions and specific economic conditions that affect a particular type of issuer can impact the credit quality of an issuer.Such changes may weaken an issuer’s ability to make payments of principal or interest, or cause an issuer to fail to make timely payments of interest or principal.Lower quality debt securities generally tend to be more sensitive to these changes than higher quality debt securities.The lowest rating category of investment grade debt securities may have speculative characteristics.While credit ratings may be available to assist in evaluating an issuer’s credit quality, they may not accurately predict an issuer’s ability to make timely payments of principal and interest. Credit risk also applies to securities issued by U.S. Government-sponsored enterprises that are not backed by the full faith and credit of the U.S. Government.These securities are supported by the credit of the issuing agency, instrumentality or corporation.For example, securities issued by the Federal National Mortgage Association (“Fannie Mae”) and the Federal Home Loan Mortgage Corporation (“Freddie Mac”), are not backed by the full faith and credit of the U.S. Government. In September 2008, the U.S. Treasury placed Fannie Mae and Freddie Mac under conservatorship and appointed the Federal Housing Finance Agency (“FHFA”) to manage their daily operations.While the U.S. Treasury also entered into arrangements to support Fannie Mae and Freddie Mac, there is no 68 guarantee that these arrangements will ensure that these entities will be able to honor their obligations.Moreover, these arrangements do not alter the fact that the securities issued by Fannie Mae and Freddie Mac are not guaranteed by the U.S. Treasury and are not backed by the full faith and credit of the U.S. Government. Prepayment and Extension Risk: The Fund is subject to prepayment and extension risk since it invests in mortgage-backed securities.When interest rates decline, homeowners tend to refinance their mortgages.This could cause a decrease in the Fund’s income and share price.Extension risk is the flip side of prepayment risk.Rising interest rates can cause the Fund’s average maturity to lengthen unexpectedly due to a drop in mortgage prepayments.This will increase both the Fund’s sensitivity to rising interest rates and its potential for price declines. Allocation Risk: The Fund may allocate assets to investment classes that underperform other classes.For example, the Fund may be overweighted in stocks when the stock market is falling and the bond market is rising. Security Selection Risk: Securities selected by the portfolio manager may perform differently than the overall market or may not meet the portfolio manager’s expectations.This may be a result of specific factors relating to the issuer’s financial condition or operations or changes in the economy, governmental actions or inactions, or changes in investor perceptions regarding the issuer. 69 FUND MANAGEMENT IN GREATER DETAIL The Adviser. First Investors Management Company, Inc. (“FIMCO” or “Adviser”) is the investment adviser to each Fund.FIMCO has been the investment adviser to the First Investors Family of Funds since 1965.Its address is 55 Broadway, New York, NY 10006.As of December 31, 2012, FIMCO served as investment adviser to 39 mutual funds or series of funds with total net assets of approximately $8.2 billion.FIMCO supervises all aspects of each Fund’s operations. For the fiscal year ended December 31, 2012, FIMCO received advisory fees, net of waiver (if any), as follows: 0.75% of average daily net assets for Equity Income Fund; 0.75% of average daily net assets for Fund For Income; 0.60% of average daily net assets for Government Fund; 0.75% of average daily net assets for Growth & Income Fund; 0.75% of average daily net assets for International Fund; 0.60% of average daily net assets for Investment Grade Fund; 0.75% of average daily net assets for Opportunity Fund; 0.75% of average daily net assets for Select Growth Fund; 0.75% of average daily net assets for Special Situations Fund; 0.60% of average daily net assets for Target Maturity 2015 Fund; and 0.75% of average daily net assets for Total Return Fund.FIMCO did not receive any advisory fees from the Cash Management Fund.The gross advisory fees (fees before any applicable waivers) are set forth in the Separate Account prospectus. During the fiscal year ended December 31, 2012, the Adviser waived advisory fees for the: Cash Management Fund in the amount of 0.75%; Government Fund in the amount of 0.15%; Investment Grade Fund in the amount of 0.15%; and Target Maturity 2015 Fund in the amount of 0.15%.These waivers are not reflected in the Annual Fund Operating Expenses tables, which are located in the “The Funds Summary Section” of this prospectus.During the fiscal year ended December 31, 2012, the Adviser also reimbursed other expenses for the Cash Management Fund to prevent a negative yield on the Fund’s shares.There is no guarantee that the Cash Management Fund will maintain a positive net yield.The above fee waivers and/or expense reimbursements are voluntary and may be discontinued by FIMCO at any time without notice. Clark D. Wagner has served as Director of Fixed Income since 2001 and serves as Co-Portfolio Manager of the Government Fund, Investment Grade Fund, and Target Maturity 2015 Fund.He has served as Portfolio Manager or Co-Portfolio Manager of the Government Fund since 1995, the Investment Grade Fund since 2007, and the Target Maturity 2015 Fund since 1999.Mr. Wagner also serves as a Portfolio Manager and Co-Portfolio Manager for other First Investors Funds and has been a Portfolio Manager with FIMCO since 1991. Edwin D. Miska has served as Director of Equities since 2001 and has served as Portfolio Manager of the Growth & Income Fund since 2006 and Co-Portfolio Manager of the Opportunity Fund since its inception in 2012.He also serves as a Portfolio Manager and Co-Portfolio Manager for other First Investors Funds, and joined FIMCO in 2002 as a Portfolio Manager. The Total Return Fund is managed by Edwin D. Miska and Clark D. Wagner.They jointly decide what portion of the Fund’s assets should be allocated to stocks, bonds and cash.Mr. Miska is primarily responsible for managing the Fund’s investments in stocks and Mr. Wagner is primarily responsible for managing the Fund’s investments in bonds and cash.Mr. Miska has served as Portfolio Manager of the Fund since its inception in 2012 and Mr. Wagner has served as Portfolio Manager of the Fund since its inception in 2012. Rajeev Sharma has served as the Co-Portfolio Manager of the Investment Grade Fund since 70 2009 and also serves as a Co-Portfolio Manager of another First Investors Fund.Mr. Sharma joined FIMCO in July 2009 and prior to joining FIMCO, Mr. Sharma was a Vice-President and Senior Corporate Credit Analyst at Lazard Asset Management, LLC (2005-2009) and Associate Director, Corporate Ratings at Standard & Poor’s Ratings Services (2002-2005). Sean Reidy has served as Portfolio Manager of the Equity Income Fund since 2011 and also serves as Portfolio Manager of another First Investors Fund.Prior to joining FIMCO in 2010, Mr. Reidy was a proprietary trader at First New York Securities (2008-2010) and served as Co-Portfolio Manager and Research Director at Olstein Capital Management (1996-2007). Rodwell Chadehumbe has served as Co-Portfolio Manager of the Government Fund and Target Maturity 2015 Fund since December 2012 and serves as Co-Portfolio Manager of another First Investors Fund.Prior to joining FIMCO in 2012, Mr. Chadehumbe served as Portfolio Manager at Fifth Third Asset Management, Inc. (2008-2012) and at Fifth Third Private Bank (2006-2008). Steven S. Hill has served as Co-Portfolio of the Opportunity Fund since its inception in 2012 and also serves as Co-Portfolio Manager of another First Investors Fund.Mr. Hill joined FIMCO in 2002 as an equity analyst. Douglas R. Waage has worked with Mr. Miska as the Assistant Portfolio Manager of the Growth & Income Fund since January 2013 and also serves as an Assistant Portfolio Manager of another First Investors Fund.Mr. Waage joined FIMCO in 2005 as an equity analyst. The Subadvisers. Paradigm Capital Management, Inc. (“Paradigm Capital Management”) serves as subadviser of the Special Situations Fund.Paradigm Capital Management has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Paradigm Capital Management is located at Nine Elk Street, Albany, NY 12207. Paradigm Capital Management is an investment management firm that provides investment services to high net worth individuals, pension and profit sharing plans, investment companies, and other institutions.As of December 31, 2012, Paradigm Capital Management held investment management authority with respect to approximately $1.8 billion in assets. Jonathan S. Vyorst, Senior Vice President of Paradigm Capital Management, has served as Co-Portfolio Manager of the Special Situations Fund since 2007.Mr. Vyorst also serves as Co-Portfolio Manager for another First Investors Fund.Mr. Vyorst joined Paradigm Capital Management in 2007 as a Portfolio Manager.Amelia F. Weir, Senior Vice President of Paradigm Capital Management, has served as Co-Portfolio Manager of the Fund since February 2013 and also serves as Co-Portfolio Manager of another First Investors Fund.Ms. Weir joined Paradigm Capital Management in 2008 as Senior Vice President and Director of Research and has served as Portfolio Manager for Paradigm Capital Management since 2009.In addition, Ms. Weir has served as Portfolio Manager of Paradigm Funds Advisor LLC (an affiliate of Paradigm Capital Management) since 2011.Prior to joining Paradigm Capital Management, she was a Portfolio Manager at William D. Witter, Inc. (2006-2008). Vontobel Asset Management, Inc. (“Vontobel”) serves as the investment subadviser of the International Fund.Vontobel has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Vontobel is located at 1540 Broadway, New York, NY 10036.Vontobel is a wholly-owned and controlled subsidiary of Vontobel Holding AG, a Swiss 71 bank holding company, having its registered offices in Zurich, Switzerland.Vontobel acts as the subadviser to five series of a Luxembourg investment fund that accepts investments from non-U.S. investors only and that was organized by an affiliate of Vontobel.Vontobel has provided investment advisory services to mutual fund clients since 1990.As of December 31, 2012, Vontobel managed approximately $35 billion in assets. Rajiv Jain, Managing Director and Portfolio Manager – International Equities for Vontobel, has served as Portfolio Manager of the International Fund since 2006 and also serves as a Portfolio Manager for another First Investors Fund.Mr. Jain joined Vontobel in 1994 as an equity analyst and associate manager of its international equity portfolios. Smith Asset Management Group, L.P. (“Smith”) serves as the investment subadviser of the Select Growth Fund.Smith has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Smith is located at 100 Crescent Court, Suite 1150, Dallas, TX 75201.Smith is an investment management firm that provides investment services to a diverse list of clients including public funds, endowments, foundations, corporate pension and multi-employer plans.As of December 31, 2012, Smith held investment management authority with respect to approximately $2 billion in assets. The Select Growth Fund is managed by a team of investment professionals who have an equal role in managing the Fund, including the following: Stephen S. Smith, CFA, Chief Executive Officer and Chief Investment Officer of Smith (1995 to present); John D. Brim, CFA, a Portfolio Manager of Smith (1998 to present); and Eivind Olsen, CFA, a Portfolio Manager of Smith, who joined Smith in 2008 and prior thereto served as a Portfolio Manager with Brazos Capital Management/John McStay Investment Counsel (1998-2008).Each investment professional has served as a Portfolio Manager of the Fund since 2007, except for Mr. Olsen, who has served as a Portfolio Manager of the Fund since 2009.The same team of investment professionals also manage another First Investors Fund. Muzinich & Co., Inc. (“Muzinich”) serves as the investment subadviser of the Fund For Income.Muzinich has discretionary trading authority over all of the Fund’s assets, subject to continuing oversight and supervision by FIMCO and the Fund’s Board of Trustees.Muzinich is located at 450 Park Avenue, New York, NY 10022.Muzinich is an institutional asset manager specializing in high yield bond portfolio and other credit-oriented strategies.As of December 31, 2012, Muzinich managed approximately $22.4 billion in assets. The Fund For Income is managed by a team of investment professionals who have active roles in managing the Fund, including the following: Clinton Comeaux, Portfolio Manager, who joined Muzinich in 2006; Dennis V. Dowden, Portfolio Manager, who joined Muzinich in 2001; and Bryan Petermann, Portfolio Manager, who joined Muzinich in 2010 and prior thereto served as Managing Director, Head of High Yield, at Pinebridge Investments (f/k/a AIG Investments), for the last 5 years of his tenure (2000-2010).Each investment professional has been a Portfolio Manager of the Fund since 2009, except for Mr. Petermann who has served as Portfolio Manager of the Fund since 2010.The same team of investment professionals also manages another First Investors Fund. Other Information. Except for the Cash Management Fund, the Statement of Additional Information provides additional information about each portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in a Fund. Descriptions of the factors considered by the Board of Trustees in considering the approval of the Advisory and Subadvisory Agreements 72 are available in the Funds’ Semi-Annual Report for the period ending June 30, 2012.Descriptions of the factors considered by the Board of Trustees in considering the approval of the Advisory Agreement for the Life Series Opportunity Fund and Life Series Total Return Fund are available in the Funds’ Annual Report for the fiscal year ending December 31, 2012. The Funds have received an exemptive order from the Securities and Exchange Commission (“SEC”), which permits FIMCO to enter into new or modified subadvisory agreements with existing or new subadvisers without approval of the Funds’ shareholders but subject to the approval of the Funds’ Board of Trustees and certain other conditions.FIMCO has ultimate responsibility, subject to oversight by the Funds’ Board of Trustees, to oversee the subadvisers and recommend their hiring, termination and replacement.In the event that a subadviser is added or modified, the prospectus will be supplemented. The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940.First Investors Life Series Funds, on behalf of each of the respective Funds, has claimed an exemption from registration with the Commodity Futures Trading Commission (“CFTC”) as a commodity pool operator under the Commodity Exchange Act (“CEA”) and the Adviser is exempt from registration as a commodity trading advisor under CFTC Regulation 4.14(a)(8). The following is information about the indices that are used by the Funds in the Average Annual Total Returns tables which are located in the “The Funds Summary Section” of this prospectus: nThe Citigroup Government/Mortgage Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index.The Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, comprising 30- and -15 year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. nThe BofA Merrill Lynch U.S. Corporate Master Index includes publicly-issued, fixed-rate, nonconvertible investment grade dollar-denominated, SEC-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. nThe BofA Merrill Lynch BB-B US Cash Pay High Yield Constrained Index contains all securities in the BofA Merrill Lynch US Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s Investment Service, Inc., Standard & Poor’s Ratings Services and Fitch Ratings, but caps issuer exposure at 2%. nThe S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure the performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. nThe Russell 3000 Growth Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values. (The Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). nThe Russell 2000 Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). nThe Morgan Stanley Capital International EAFE Index (Gross) and the Morgan Stanley Capital International EAFE Index (Net) are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada.The Morgan Stanley Capital International EAFE 73 Index (Gross) is calculated on a total-return basis with maximum possible dividend reinvestment (before taxes).The Morgan Stanley Capital International EAFE Index (Net) is calculated on a total-return basis with net dividends reinvested after deduction of foreign withholding taxes.These indices are unmanaged and not available for direct investment. nThe Citigroup Treasury/Government Sponsored Index is a market capitalization-weighted index that consists of debt issued by the U.S. Treasury and U.S. Government sponsored agencies. nThe S&P Mid-Cap 400 Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure the performance of the mid-range sector of the U.S. stock market. nThe BofA Merrill Lynch U.S. Corporate, Government and Mortgage Index tracks the performance of U.S. dollar-denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasury quasi-government, corporate and residential mortgage pass-through securities. A description of “Prior Performance of Related Funds Managed by FIMCO” of the First Investors Life Series Opportunity Fund and Life Series Total Return Fund is described below: Prior Performance of Related Funds Managed by FIMCO Past performance of the Life Series Opportunity Fund and Life Series Total Return Fund (“Life Series Funds”) is not available because they commenced operations on December 17, 2012, and do not have a full calendar year of performance.The First Investors Opportunity Fund and First Investors Total Return Fund (“Related Funds”), each a series of the First Investors Equity Funds, have substantially similar investment objectives, policies and investment strategies as each of the similarly named Life Series Funds and are managed by the same adviser, FIMCO.The portfolio managers for the Life Series Funds also are the same portfolio managers for each respective Related Fund. Historical performance of each of the Related Funds and how the performance compares with that of a broad measure of market performance is shown below.This performance data is not the performance of either Life Series Fund and should not be considered a substitute for past performance or an indication of future performance of that Life Series Fund. The Related Funds’ performance figures shown below reflect the deduction of the historical fees and expenses paid by the Related Funds and not those paid by the Life Series Funds.The fees deducted for the Related Funds’ Class A shares are higher than the expenses incurred by the corresponding Life Series Fund.If expenses of the Life Series Funds had been deducted instead, the performance results of the Related Funds would have been higher.In addition, the Related Funds’ performance does not reflect certain variable annuity contract or variable life insurance policy fees, expenses and other charges imposed by First Investors Life Insurance Company.Investors should refer to the separate account prospectus for information describing the contract or policy fees, expenses and other charges.These fees, expenses and other charges will lower the Life Series Funds’ performance.The Related Funds performance shown would be lower upon taking into account fees, expenses and other charges assessed in connection with a variable annuity contract or variable life insurance policy. The Life Series Funds and the Related Funds are generally expected to hold similar securities in the respective portfolios.However, their investment results are expected to differ due to differences in asset size and cash flow resulting from purchases and redemptions of Fund shares which may result in different security selections, differences in the relative weightings of securities, differences in the price paid for particular portfolio holdings, and differences relating to certain tax matters. 74 These differences do not alter the conclusion that each of the Life Series Funds have substantially similar investment objectives, policies and strategies, and will be managed by the same portfolio managers as the Related Funds.The information presented may help provide an indication of each Life Series Fund’s risks by showing how a similar mutual fund has performed historically.The performance of each Related Fund, however, is not the performance of the corresponding Life Series Fund, and you should not assume the Life Series Fund will have the same performance as the Related Fund. The bar chart and performance table below provide information regarding the performance of each Related Fund, not of the corresponding Life Series Fund, by showing changes in the Related Fund’s performance.The bar chart presents the annual total returns for shares of each Related Fund and shows how performance has varied from year to year over the past ten calendar years.The performance table shows how each Related Fund’s average annual total returns for the periods shown compare with those of a broad measure of market performance.The bar chart and the performance table presented reflect reinvestment of dividends and capital gains.The performance of each Related Fund is historical and does not guarantee future performance of the respective Life Series Fund.The performance of each Life Series Fund may be better or worse than that of the Related Fund. FIMCO’s Historical Performance of the Related First Investors Opportunity Fund Calendar Year Returns Years Ended December 31 During the periods shown, the highest quarterly return was 20.16% (for the quarter ended June 30, 2009) and the lowest quarterly return was -25.39% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) 11.84% 2.41% 8.55% S&P Mid-Cap 400 Index (reflects no deduction for fees, expenses or taxes) 17.88% 5.15% 10.53% 75 FIMCO’s Historical Performance of the Related First Investors Total Return Fund Calendar Year Returns Years Ended December 31 During the periods shown, the highest quarterly return was 11.86% (for the quarter ended June 30, 2003) and the lowest quarterly return was -11.40% (for the quarter ended December 31, 2008). Average Annual Total Returns For Periods Ended December 31, 2012 1 Year 5 Years 10 Years Class A Shares (Return Before Taxes) 6.40% 3.28% 6.23% S&P 500 Index (reflects no deduction for fees, expenses or taxes) 16.00% 1.66% 7.10% BofA Merrill Lynch U.S. Corporate, Government and Mortgage Index (reflects no deduction for fees, expenses or taxes) 4.42% 6.02% 5.25% 76 SHAREHOLDER INFORMATION How and when do the Funds price their shares? The share price (which is called “net asset value” or “NAV” per share) for each Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 p.m. Eastern Time) each day that the NYSE is open (“Business Day”).Shares of each Fund will not be priced on the days on which the NYSE is closed for trading, such as most national holidays and Good Friday.In the event that the NYSE closes early, the share price will be determined as of the time of the closing.To calculate the NAV, each Fund first values its assets, subtracts its liabilities, and then divides the balance, called net assets, by the number of shares outstanding.Each Fund, except for the Cash Management Fund, generally values its investments based upon their last reported sale prices, market quotations, or estimates of value provided by a pricing service as of the close of trading on the NYSE (collectively, “current market values”).Debt obligations with maturities of 60 days or less are valued at amortized cost. If current market values for investments are not readily available, are deemed to be unreliable, or do not appear to reflect significant events that have occurred prior to the close of trading on the NYSE, the investments may be valued at fair value prices as determined by the investment adviser of the Funds under procedures that have been approved by the Board of Trustees of the Funds.The Funds may fair value a security due to, among other things, the fact that: (a) a pricing service does not offer a current market value for the security; (b) a current market value furnished by a pricing service is believed to be stale; (c) the security does not open for trading or stops trading and does not resume trading before the close of trading on the NYSE, pending some corporate announcement or development; or (d) the security is illiquid or trades infrequently and its market value is therefore slow to react to information.In such cases, the Fund’s investment adviser will price the security based upon its estimate of the security’s market value using some or all of the following factors: the information that is available as of the close of trading on the NYSE, including issuer-specific news;general market movements;sector movements; or movements of similar securities. Foreign securities are generally priced based upon their market values as of the close of foreign markets in which they principally trade (“closing foreign market prices”).Foreign securities may be priced based upon fair value estimates (rather than closing foreign market prices) provided by a pricing service when price movements in the U.S. subsequent to the closing of foreign markets have exceeded a pre-determined threshold, when foreign markets are closed regardless of movements in the U.S. markets, or when a particular security is not trading at the close of the applicable foreign market.The pricing service, its methodology or threshold may change from time to time.Foreign securities may also be valued at fair value prices as determined by the investment adviser in the event that current market values or fair value estimates from a pricing service are not available. In the event that a security, domestic or foreign, is priced using fair value pricing, a Fund’s value for that security is likely to be different than the security’s last reported market sale price or quotation.Moreover, fair value pricing is based upon opinions or predictions on how events or information may affect market prices.Thus, different investment advisers may, in good faith and using reasonable procedures, conclude that the same security has a different fair value.Finally, the use of fair value pricing for one or more securities held by a Fund could cause a 77 Fund’s net asset value to be materially different than if the Fund had employed market values in pricing its securities. Because foreign markets may be open for trading on days that the U.S. markets are closed, the values of securities held by the Funds that trade in markets outside the United States may fluctuate on days that Funds are not open for business and may result in a Fund’s portfolio investment being affected on days when shareholders are unable to purchase or redeem shares. The Cash Management Fund values its assets using the amortized cost method which is intended to permit the Fund to maintain a stable $1.00 per share.The NAV of the Cash Management Fund could nevertheless decline below $1.00 per share.The Cash Management Fund may also suspend redemptions to facilitate orderly liquidation of the Fund as permitted by applicable law. How do I buy and sell shares? You cannot invest directly in the Funds.Investments in each of the Funds may only be made through a purchase of a variable annuity contract (“contract”) or variable life insurance policy (“policy") offered by FIL.The payments received by FIL from the sale of these contracts and policies, less applicable charges and expenses, are invested in Separate Accounts, that in turn invest in the Life Series Funds. The Fund or Funds that are available to you depend upon which contract or policy you have purchased.For information about how to buy or sell a contract and/or policy and the Funds that are available for the contract or policy you own or are considering, see the Separate Account prospectus. Can I exchange my shares for the shares of other First Investors Funds? Shares of First Investors Funds may only be exchanged between Funds that are available to the contract or policy you have purchased.Subject to the restrictions on frequent trading discussed below, for information about how to exchange shares of a Fund for shares of other First Investors Funds, see the Separate Account prospectus. What are the Funds’ policies on frequent trading in the shares of the Funds? With the exception of the Cash Management Fund, each Fund is designed for long-term investment purposes and it is not intended to provide a vehicle for frequent trading.The Board of Trustees of the Funds has adopted policies and procedures to detect and prevent frequent trading in the shares of each of the Funds, other than the Cash Management Fund.These policies and procedures apply uniformly to all accounts.However, the ability of the Funds to detect and prevent frequent trading in certain accounts, such as omnibus accounts, is limited. It is the policy of each Fund to decline to accept any new account that the Fund has reason to believe will be used for market timing purposes, based upon the amount invested, the Fund or Funds involved, and the background of the shareholder or broker-dealer involved.Alternatively, a Fund may allow such an account to be opened if it is provided with written assurances that the account will not be used for market timing. It is the policy of the Funds to monitor activity in existing accounts to detect market-timing activity.The criteria used for monitoring differ depending upon the type of account involved.It is the policy of the Funds to reject, without any prior notice, any purchase or exchange transaction if the Funds believe that the 78 transaction is part of a market timing strategy.The Funds also reserve the right to reject exchanges that in the Funds’ view are excessive, even if the activity does not constitute market timing. If the Funds reject an exchange because it is believed to be part of a market timing strategy or otherwise, neither the redemption nor the purchase side of the exchange will be processed.Alternatively, the Funds may restrict exchange activity that is believed to be part of a market timing strategy or refuse to accept exchange requests via telephone, or any other electronic means. In the case of all the Funds, to the extent that the policies of the Funds are not successful in detecting and preventing frequent trading in the shares of the Funds, frequent trading may: (a) interfere with the efficient management of theFunds by, among other things, causing the Funds to hold extra cash or to sell securities to meet redemptions; (b) increase portfolio turnover, brokerage expenses, and administrative costs; and (c) harm the performance of the Funds, particularly for long-term shareholders who do not engage in frequent trading. In the case of theFunds that invest in high yield bonds, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that high yield bonds generally trade infrequently and therefore their prices are slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. In the case of the Funds that invest in stocks of small-size and/or mid-size companies, the risk of frequent trading includes the risk that investors may attempt to take advantage of the fact that stocks of small-size and/or mid-size companies may trade infrequently and thus their prices may be slow to react to information.To the extent that these policies are not successful in preventing a shareholder from engaging in market timing, it may cause dilution in the value of the shares held by other shareholders. In the case of the Funds that invest in foreign securities, the risks of frequent trading include the risk of time zone arbitrage.Time zone arbitrage occurs when shareholders attempt to take advantage of the fact that the valuation of foreign securities held by a Fund may not reflect information or eventsthat have occurred after the close of the foreign markets on which such securities principally trade but before the close of the NYSE.To the extent that these policies are not successful in preventing a shareholder from engaging in time zone arbitrage, it may cause dilution in the value of the shares held by other shareholders. What about dividends and other distributions? The Separate Accounts, which own the shares of the Funds, will receive all dividends and other distributions by them.As described in the Separate Account prospectus, all dividends and other distributions are reinvested by the appropriate Separate Account in additional shares of the distributing Fund. Except for the Cash Management Fund, to the extent that a Fund has net investment income, it will declare and pay, on an annual basis, dividends from net investment income.To the extent that the Cash Management Fund has net investment income, it will declare daily and pay monthly dividends from net investment income.Each Fund will declare and distribute any net realized capital gains on an annual basis, usually after the end of its taxable year.The Cash Management Fund does not expect to realize any long-term capital gains. What about taxes? You will not be subject to federal income tax as the result of purchases or sales of Fund shares by the Separate Accounts, or Fund dividends, or other distributions to the Separate Accounts.There are tax 79 consequences associated with investing in the variable annuity contracts and variable life insurance policies.These are discussed in the Separate Account prospectus. 80 FINANCIAL HIGHLIGHTS The financial highlights tables are intended to help you understand the financial performance of each Fund for the years indicated.The following tables set forth the per share data for each fiscal year ended December 31, except as otherwise indicated.Certain information reflects financial results for a single Fund share.The total returns in the tables represent the rates that an investor would have earned (or lost) on an investment in each Fund (assuming reinvestment of all dividends and other distributions).The information has been audited by Tait, Weller & Baker LLP, an independent registered public accounting firm, whose report, along with the Funds’ financial statements, is included in the Funds’ Statement of Additional Information, which is available for free upon request and on our website at www.firstinvestors.com. 81 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Cash Management Equity Income* * Prior to September 4, 2012, the Fund was known as the Value Fund. † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. b For the year shown, the expense ratio after fee credits was .70%.The Adviser has voluntarily waived advisory fees to limit the Cash Management Fund’s overall expense to .70%. c For the period January 1, 2009 to December 31, 2009, the expense ratio after fee credits was .56%.The Adviser voluntarily waived advisory fees to limit the Cash Management Fund’s overall expense to .70% for the period January 1, 2009 to January 31, 2009 and .60% for the period February 1, 2009 to December 31, 2009.The Adviser also waived additional advisory fees to prevent a negative yield on the Fund’s shares. 82 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (%) Expenses (%) Net Investment Income (Loss) (%) Cash Management .71b N/A 1.00 11 .56c N/A 1.00 12 .23d N/A 1.00 12 .13e N/A 1.00 12 .12f N/A Equity Income N/A N/A 15 13.46 66 N/A N/A 11 15.06 71 N/A N/A 21 14.99 69 N/A N/A 32 16.36 74 N/A N/A 39 d For the period January 1, 2010 to December 31, 2010, the expense ratio after fee credits was .23%.The Adviser has voluntarily waived advisory fees to limit the Cash Management Fund’s overall expense to .60%.In addition, the Adviser waived additional advisory fees to prevent a negative yield on the Fund’s shares. e For the period January 1, 2011 to December 31, 2011, the expense ratio after fee credits was .13%.The Adviser has voluntarily waived advisory fees to limit the Cash Management Fund’s overall expense to .60%.In addition, the Adviser waived additional advisory fees to prevent a negative yield on the Fund’s shares. f For the period January 1, 2012 to December 31, 2012, the expense ratio after fee credits was .12%.The Adviser has voluntarily waived advisory fees to limit the Cash Management Fund’s overall expense to .60%.In addition, the Adviser waived additional advisory fees to prevent a negative yield on the Fund’s shares. 83 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Fund For Income* $(1.83) .42 Government * Prior to December 17, 2012, the Fund was known as the High Yield Fund. † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. 84 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) Fund For Income N/A N/A 17 66 N/A N/A 6.54 71 N/A N/A 71 6.42 74 N/A N/A 63 84 N/A N/A 61 Government 39 10.29 4.28 26 51 10.35 4.82 28 54 10.53 5.41 29 33 10.42 32 46 85 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Growth & Income International † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. 86 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Expenses Before Fee Creditsa (%) Net Investment Income (%) Expenses (%) Net Investment Income (%) Growth & Income N/A N/A 28 24.69 N/A N/A 25 28.37 N/A N/A 27 28.56 2.37 N/A N/A 26 33.08 N/A N/A 21 International N/A N/A 14.72 N/A N/A 53 16.70 N/A N/A 35 16.44 N/A N/A 32 19.57 N/A N/A 41 87 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Investment Grade Opportunity* * The Opportunity Fund commenced operations on December 17, 2012. † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. b Not annualized. c Annualized. 88 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (Loss) (%) Expenses (%) Net Investment Income (%) Investment Grade 39 79 43 55 47 29 57 28 Opportunity .60b $1 16.84c (13.27)c N/A N/A 0 89 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Select Growth $ Special Situations* * Prior to December 17, 2012, the Fund was known as the Discovery Fund. † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. 90 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (Loss) (%) Expenses (%) Net Investment Income (%) Select Growth $9 N/A N/A 10 N/A N/A 14 N/A N/A 87 18 N/A N/A 61 24 N/A N/A 52 Special Situations N/A N/A 52 N/A N/A 66 N/A N/A 64 N/A N/A 59 N/A N/A 61 91 FIRST INVESTORS LIFE SERIES FUNDS Per Share Data Net Asset Value at Beginning of Year Income from Investment Operations Less Distributions from Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Net Investment Income Net Realized Gains Total Distributions Target Maturity 2015 $ Total Return* $ $ $ * The Total Return Fund commenced operations on December 17, 2012. † The effect of fees and charges incurred at the separate account level are not reflected in these performance figures.If they were included, the performance figures would be less than shown. †† Net of expenses waived or assumed by the Adviser. a The ratios do not include a reduction of expenses from cash balances that may be maintained with the Bank of New York Mellon or from brokerage service arrangements. b Not annualized. c Annualized. 92 Total Return Ratios/Supplemental Data Net Asset Value at End of Year Total Return† (%) Net Assets at End of Year (in Millions) Ratio to Average Net Assets†† Ratio to Average Net Assets Before Expenses Waived or Assumed Portfolio Turnover Rate (%) Expenses Before Fee Creditsa (%) Net Investment Income (Loss) (%) Expenses (%) Net Investment Income (%) Target Maturity 2015 0 27 0 28 4 26 0 24 0 Total Return (.70)b $1 16.99c (14.84)c N/A N/A 64 93 This page intentionally left blank. 94 LIFE SERIES FUNDS Cash Management Equity Income Fund For Income Government Growth & Income International Investment Grade Opportunity Select Growth Special Situations Target Maturity 2015 Total Return For more information about the Funds, the following documents are available for free upon request: Annual/Semi-Annual Reports (Reports): Additional information about each Fund’s investments is available in the Fund’s annual and semi-annual reports to shareholders.In each Fund’s annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. Statement of Additional Information (SAI): The SAI provides more detailed information about the Funds and is incorporated by reference into this prospectus. To obtain free copies of the Reports and the SAI or to obtain other information, you may visit our website at: www.firstinvestors.comor contact the Funds at: Administrative Data Management Corp. Raritan Plaza I Edison, NJ08837-3620 Telephone:1 (800) 423-4026 You can review and copy Fund documents (including the Reports and the SAI) at the Public Reference Room of the SEC in Washington, D.C.You can also obtain copies of Fund documents after paying a duplicating fee (i) by writing to the Public Reference Section of the SEC, Washington, D.C. 20549-1520 or (ii) by electronic request at publicinfo@sec.gov.To find out more, call the SEC at 1 (202) 551-8090.Text-only versions of Fund documents can be viewed online or downloaded from the EDGAR database on the SEC’s Internet website at http://www.sec.gov. (Investment Company Act File No. 811-04325) FIRST INVESTORS LIFE SERIES FUNDS Statement of Additional Information dated May 1, 2013 TICKER SYMBOLS CASH MANAGEMENT FUND -- EQUITY INCOME FUND -- FUND FOR INCOME -- GOVERNMENT FUND -- GROWTH & INCOME FUND -- INTERNATIONAL FUND -- INVESTMENT GRADE FUND -- OPPORTUNITY FUND -- SELECT GROWTH FUND -- SPECIAL SITUATIONS FUND -- TARGET MATURITY 2015 FUND -- TOTAL RETURN FUND -- 55 Broadway New York, New York 10006 1 (800) 832-7783 – Variable Annuity Contracts 1 (800) 832-7783 – Variable Life Insurance Policies This is a Statement of Additional Information (including the Appendices A and B hereto, the “SAI”) for Cash Management Fund, Equity Income Fund, Fund For Income, Government Fund, Growth & Income Fund, International Fund, Investment Grade Fund, Opportunity Fund, Select Growth Fund, Special Situations Fund, Target Maturity 2015 Fund and Total Return Fund, each of which is a series of First Investors Life Series Funds (the “Trust”).Each series is referred to herein as a “Fund,” or collectively the “Funds.”Investments in the Funds are made only through purchases of variable life insurance policies (“Policies”) and/or variable annuity contracts (“Contracts”) offered by First Investors Life Insurance Company (“First Investors Life”).Premiums for the Policies and purchase payments for the Contracts, net of certain expenses, are paid into Separate Accounts that are established by First Investors Life.The assets of the Separate Accounts are then invested in the Funds in accordance with the instructions of the purchasers of the Policies or Contracts. This SAI is not a prospectus and it should be read in conjunction with the Funds’ Prospectus dated May 1, 2013.The financial statements and reports of an independent registered public accounting firm contained in the annual reports to shareholders are incorporated by reference.These Fund documents may be obtained free of charge by contacting the Funds at the address or telephone number noted above or by visiting our website at www.firstinvestors.com. This SAI is divided into two parts – Part I and Part II.Part I contains information that is particular to each Fund that is described in this SAI, while PartII contains information that generally applies to each of the Funds in the First Investors Family of Funds. I-1 Statement of Additional Information dated May 1, 2013 PART I – TABLE OF CONTENTS Part I contains information that is particular to each Fund that is described in this SAI. History and Classification of The Funds 4 Investment Strategies, Policies and Risks 4 Portfolio Turnover 5 Management of the Funds 6 Investment Advisory Services and Fees 9 Portfolio Managers 13 Allocation of Portfolio Brokerage 20 Tax Information 22 Beneficial Ownership Information 22 Financial Statements 22 Appendix A:Investment Strategies Used by the First Investors Life Series Funds A-1 Appendix B:Investment Policies of the First Investors Life Series Funds B-1 PART II – TABLE OF CONTENTS Descriptions of Investment Strategies and Risks 1 I. Debt Securities 1 II. Equity Securities 8 III. Foreign Securities Exposure 10 IV. Restricted and Illiquid Securities 12 V. When-Issued Securities 13 VI. Standby Commitments 13 VII. Derivatives 13 VIII. Repurchase Agreements 23 IX. Temporary Borrowing 23 X. Temporary Defensive Investments 23 Portfolio Holdings Information Policies and Procedures 24 Portfolio Turnover 26 Management of the Funds 26 Responsibilities of the Board of the Funds 32 Underwriter and Dealers 34 Potential Conflicts of Interests in Distribution Arrangements 35 Distribution Plans 36 Additional Information Concerning Purchases, Redemptions, Pricing, and Shareholder Services 37 Determination of Net Asset Value 60 Allocation of Portfolio Brokerage 62 Credit Ratings Information 63 General Information 67 Appendix A:Tax Information A-1 Appendix B:Proxy Voting Guidelines B-1 Appendix C:Proxy Voting Guidelines C-1 Appendix D:Proxy Voting Guidelines D-1 Appendix E:Proxy Voting Guidelines E-1 Appendix F:Proxy Voting Guidelines F-1 Appendix G:Proxy Voting Guidelines G-1 Appendix H:Proxy Voting Guidelines H-1 I-2 Statement of Additional Information Part I dated May 1, 2013 HISTORY AND CLASSIFICATION OF THE FUNDS The Trust is an open-end management investment company commonly referred to as a mutual fund.It was organized as a Delaware statutory trust on August 17, 2005.The Trust is authorized to issue an unlimited number of shares of beneficial interest without par value.The Trust consists of the Funds listed on the cover page, each of which is a separate and distinct series of the Trust.Each Fund is diversified.Prior to December 31, 2002, the Value Fund was known as the Utilities Income Fund; prior to June 27, 2006, the International Fund was known as the International Securities Fund; prior to October 18, 2006, the Growth & Income Fund was known as the Growth Fund; and prior to July 26, 2007, the Select Growth Fund was known as the Focused Equity Fund.On November 16, 2007, the Special Bond Fund reorganized into the High Yield Fund and on December 9, 2011, the Blue Chip Fund reorganized into the Growth & Income Fund.On September 4, 2012, the Value Fund was renamed the Equity Income Fund.On December 17, 2012, the Discovery Fund and High Yield Fund were renamed the Special Situations Fund and Fund For Income, respectively, and the Opportunity Fund and Total Return Fund commenced operations. On April 28, 2006, each Fund, except for the Opportunity Fund and Total Return Fund, acquired all of the assets of a predecessor fund through a reorganization.Since each Fund’s objective(s) and policies are similar in all material aspects to those of the predecessor fund, and since each Fund has the same investment adviser, each Fund has adopted the performance and financial history of the predecessor fund.Consequently, certain information included in the Fund’s prospectus and in this SAI, that is as of a date prior to the date of the Fund’s prospectus and this SAI, represents information of the predecessor fund. The Trust is not required to hold annual shareholder meetings unless required by law.If requested in writing to do so by the holders of at least 10% of a Fund’s outstanding shares entitled to vote, as specified in the By-Laws, or when ordered by the Board of Trustees (“Board” or “Trustees”) or the President, the Secretary will call a special meeting of shareholders for the purpose of taking action upon any matter requiring the vote of the shareholders or upon any other matter as to which vote is deemed by the Trustees or the President to be necessary or desirable. INVESTMENT STRATEGIES, POLICIES AND RISKS Each Fund’s objective(s), principal investment strategies, and principal risks are described in the prospectus of the Fund.A summary of each of the investment strategies that are used by each Fund is set forth in AppendixA to Part I of this SAI.Each Fund also has investment policies that limit or restrict its ability to engage in certain investment strategies.These policies are set forth in Appendix B to Part I of this SAI.Appendix A and Appendix B are each part of this SAI.Part II of this SAI provides more detailed descriptions of the investment strategies that may be used by the Funds and the related risks, including strategies that are not considered principal investment strategies and therefore are not described in the prospectus. I-3 PORTFOLIO TURNOVER The following table reflects the portfolio turnover rate with respect to each Fund for the fiscal years ended December 31, 2011 and 2012.Part II of this SAI provides additional information concerning portfolio turnover, including the methodology that is used to compute portfolio turnover rates. Portfolio Turnover Rates Fund Fiscal Year Ended December 31, 2011 Fiscal Year Ended December 31, 2012 Equity Income Fund 32% 39% Fund For Income 63% 61% Government Fund 33% 46% Growth & Income Fund 26% 21% International Fund 32% 41% Investment Grade Fund 29% 28% Opportunity Fund* N/A 0% Select Growth Fund 61% 52% Special Situations Fund 59% 61% Target Maturity 2015 Fund 0% 0% Total Return Fund* N/A 64% * The Opportunity Fund and Total Return Fund commenced operations on December 17, 2012. MANAGEMENT OF THE FUNDS The First Investors Family of Funds share one common investment adviser, First Investors Management Company, Inc. (“FIMCO” or “Adviser”), and one common Board of Trustees.Part II of the SAI contains additional information concerning FIMCO, the leadership structure and risk oversight responsibilities of the Board, additional information about each Trustee, any standing committees of the Board and the Code of Ethics that has been adopted by the Board. Set forth below is information about the Trustees and certain Officers of the Funds.The information concerning each Trustee’s and Officer’s positions with the Funds and length of service includes positions and length of service with the predecessors of the Funds that were reorganized with and into the Funds on April 28, 2006.Thus, for example, if a Trustee was a Trustee or Director of the predecessor Fund since January 1, 2006, the information will state “Trustee since 1/1/2006.”The address of each Trustee and officer listed below is c/o First Investors Legal Department, 55 Broadway, New York, NY 10006. I-4 Trustees and Officers INDEPENDENT TRUSTEES Name and Date of Birth Position(s) held with Funds covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen** Other Trusteeships/ Directorships Held Susan E. Artmann 4/13/54 Trustee since 11/1/2012 Executive Vice President and Chief Financial Officer of HSBC Insurance North America since 2012; Executive Vice President and President (2008-2011) and Chief Financial Officer (2000-2008) of HSBC Taxpayer Financial Services. 40 None Mary J. Barneby 7/28/52 Trustee since 11/1/2012 Chief Executive Officer, Girl Scouts of Connecticut, since October 2012; Executive Director of UBS Financial Services, Inc. and Head of Stamford Private Wealth Office (2002-2012). 40 None Charles R. Barton, III 3/1/65 Trustee since 1/1/2006 Chief Operating Officer since 2007, Board Director since 1989 (currently, Ex-Officio) and Trustee since 1994 of The Barton Group/Barton Mines Corporation (mining and industrial abrasives distribution); and President of Noe Pierson Corporation (land holding and management service provider) since 2004. 40 None Arthur M. Scutro, Jr. 11/9/41 Trustee since 1/1/2006 and Chairman since 1/1/2013 None/Retired. 40 None Mark R. Ward 11/3/52 Trustee since 1/1/2010 Self employed, Consultant since 2008; Senior Partner, Ernst & Young, LLP, Leader, Mid-Atlantic Asset Management Practice (2003-2007). 40 None * Each Trustee serves for an indefinite term until his or her successor is elected and duly qualified, or until his or her death, resignation or removal as provided in the Trust’s organizational documents or by statute. ** As of the date of this SAI, the First Investors Family of Funds consisted of 4 registered investment companies with 40 series funds. I-5 OFFICERS WHO ARE NOT TRUSTEES Name and Date of Birth Position(s) held with Funds covered by this SAI and Length of Service* Principal Occupation(s) During Past 5 Years Derek Burke 8/4/63 President since August 2012 Director (since 2012) and President (since 2011) of First Investors Management Company, Inc., and Administrative Data Management Corp.; Board of Managers and Chief Executive Officer of First Investors Advisory Services, LLC (since 2012); Consultant, Burke Consulting (2010-2011); UBS - Managing Director, Co-Head of Investment Solutions (2009-2010); and UBS - Managing Director, Head of Institutional, Retirement and Fund Services (2004-2009). Joseph I. Benedek 8/2/57 Treasurer since 1988 Treasurer and Principal Accounting Officer of First Investors Management Company, Inc. Mary Carty 11/11/50 Secretary since 2010 General Counsel of First Investors Management Company, Inc. and various affiliated companies since December 2012 and Assistant Counsel of First Investors Management Company Inc., (2010-2012).Special Counsel and Associate at Willkie Farr & Gallagher LLP (1998-2009). Marc Milgram 6/9/57 Chief Compliance Officer since 2010 Chief Compliance Officer of First Investors Management Company, Inc. since 2010; Investment Compliance Manager of First Investors Management Company, Inc., (2009-2010); First Investors Federal Savings Bank, President (2000-2011), Treasurer (1987-2011) and Director (2004-2011); First Investors Corporation, Vice President (2008-2009); and Administrative Data Management Corp., Vice President (2008-2009). * Officers are elected and appointed by the Board for one-year terms. I-6 Trustee Ownership of First Investors Funds As of December 31, 2012 INDEPENDENT TRUSTEES Trustee Funds Covered by this SAI Dollar Range of Ownership of Funds covered by this SAI Aggregate Dollar Range of Equity Securities – all Registered Investment Companies overseen by Trustee in First Investors Family of Funds† Susan E. Artmann* None None None Mary J. Barneby* None None None Charles R. Barton, III None None Over $100,000 Arthur M. Scutro, Jr. None None $50,001-$100,000 Mark R. Ward None None $50,001-$100,000 * On November 1, 2012, Ms. Artmann and Ms. Barneby were appointed as Trustees of the Funds. † As of the date of this SAI, the First Investors Family of Funds consists of 4 registered investment companies with 40 series funds. As of April 9, 2013, the Trustees and officers, as a group, owned less than 1% of the shares of each Fund. Compensation of Trustees The following table lists compensation paid to the Trustees by the Trust for the fiscal year ended December 31, 2012. Trustee Aggregate Compensation From Life Series Funds Total Compensation From First Investors Funds Complex Paid to Trustees† Susan E. Artmann* Mary J. Barneby* Charles R. Barton, III Arthur M. Scutro, Jr. Mark R. Ward * On November 1, 2012, Ms. Artmann and Ms. Barneby were appointed Trustees of the Funds. † As of the date of this SAI, the First Investors Funds Complex consisted of 4 registered investment companies with 40 Series funds. No pension or retirement benefits are proposed to be paid under any existing plan to any Trustee by any Fund, any of its subsidiaries or any other investment companies in the First Investors Family of Funds. I-7 INVESTMENT ADVISORY SERVICES AND FEES Part II of this SAI describes the terms of the Trust’s Advisory Agreement with FIMCO and the respective responsibilities of the Funds and FIMCO under the Agreement.It also describes the Subadvisory Agreement of any Fund that has a subadviser. Set forth below is the method for calculating the current advisory fee paid by each Fund, the fee schedule for each Fund in tabular form, and the actual fees paid and fees waived for each Fund for the past three fiscal years.The fee is accrued daily by each Fund, covered by this SAI, based on the Fund’s net assets.The fees waived reflect fee schedules that were in effect during the relevant periods shown.Information about subadvisory fees is also included for any Fund that has a subadviser. Under the Advisory Agreement, each Fund is obligated to pay the Adviser an annual fee that is paid monthly according to the following schedule: Average Daily Net Assets Annual Rate Up to $250 million 0.75% In excess of $250 million up to $500 million 0.72% In excess of $500 million up to $750 million 0.69% In excess of $750 million up to $1.25 billion 0.66% In excess of $1.25 billion up to $1.75 billion 0.64% In excess of $1.75 billion up to $2.25 billion 0.62% Over $2.25 billion 0.60% The following tables reflect the advisory fees paid and advisory fees waived with respect to each Fund for the fiscal years ended December 31, 2010, December 31, 2011 and December 31, 2012. Fiscal Year Ended 12/31/10 Fund Advisory Fees Paid Advisory Fees Waived Cash Management Fund * Equity Income Fund $0 Fund For Income $0 Government Fund Growth & Income Fund $0 International Fund $0 Investment Grade Fund Opportunity Fund** N/A N/A Select Growth Fund $0 Special Situations Fund $0 Target Maturity 2015 Fund Total Return Fund** N/A N/A * In addition, the Adviser reimbursed expenses in the amount of $6,349 for the Cash Management Fund. ** The Opportunity Fund and Total Return Fund commenced operations on Decembr 17, 2012. I-8 Fiscal Year Ended 12/31/11 Fund Advisory Fees Paid Advisory Fees Waived Cash Management Fund * Equity Income Fund $0 Fund For Income $0 Government Fund Growth & Income Fund $0 International Fund $0 Investment Grade Fund Opportunity Fund** N/A N/A Select Growth Fund $0 Special Situations Fund $0 Target Maturity 2015 Fund Total Return Fund** N/A N/A * In addition, the Adviser reimbursed expenses in the amount of $12,697 for the Cash Management Fund. ** The Opportunity Fund and Total Return Fund commenced operations on December 17, 2012. Fiscal Year Ended 12/31/12 Fund Advisory Fees Paid Advisory Fees Waived Cash Management Fund $78,986* Equity Income Fund $0 Fund For Income $0 Government Fund Growth & Income Fund $0 International Fund $0 Investment Grade Fund Opportunity Fund** $0 Select Growth Fund $0 Special Situations Fund $0 Target Maturity 2015 Fund Total Return Fund** $0 * In addition, the Adviser reimbursed expenses in the amount of $13,010 for the Cash Management Fund. ** The Opportunity Fund and Total Return Fund commenced operations on December 17, 2012. For each Fund that is managed by a subadviser, the Adviser is responsible for paying the subadviser a fee, in accordance with a schedule that is described below, based on the amount of the Fund’s daily net assets that is managed by the subadviser.Cash that a subadviser does not invest is generally invested by the Adviser.The Adviser may determine, in its discretion, not to invest the cash balance of any Fund depending on market or economic conditions.For purposes of calculating the fee to be paid to each subadviser, any daily cash balance that is invested by the Adviser is excluded from each of the Fund’s daily net assets. Special Situations Fund Pursuant to a Subadvisory Agreement with Paradigm Capital Management, Inc. (“Paradigm Capital Management”), the Adviser has undertaken to pay an annual subadvisory fee, paid monthly, to Paradigm Capital Management with respect to the Life Series Special Situations Fund, according to the following schedule: I-9 1. The daily net assets of the Life Series Special Situations Fund and First Investors Special Situations Fund, a series of First Investors Equity Funds, shall first be added together (excluding the portion of each Fund’s assets that is not delegated by the Adviser to Paradigm Capital Management for management, which is currently the cash balance). 2. An aggregate fee shall then be computed on the sum as if the two Funds were combined using the following schedule: a. 0.40% of the first $50 million; b. 0.30% of the next $200 million; and c. 0.25% on the balance over $250 million. 3. The fee payable under the Subadvisory Agreement shall then be computed by multiplying the aggregate fee by the ratio of the net assets of the Life Series Special Situations Fund to the sum of the net assets of both Funds. Select Growth Fund Pursuant to a Subadvisory Agreement with Smith Asset Management Group L.P. (“Smith”), the Adviser has undertaken to pay an annual subadvisory fee, paid monthly, to Smith with respect to the Life Series Select Growth Fund, according to the following schedule: 1. The daily net assets of the Life Series Select Growth Fund shall be aggregated with the net assets (if any) of the First Investors Select Growth Fund, a series of First Investors Equity Funds, that are being managed by Smith (excluding the portion of each Fund’s assets that is not delegated by the Adviser to Smith for management, which is currently the cash balance). 2. An aggregate fee shall then be computed on the sum as if the two Funds were combined using the following schedule: a. 0.40% of the first $50 million; b. 0.30% of the next $200 million and c. 0.25% on all balances over $250 million. 3. The fee payable under the Subadvisory Agreement shall then be computed by multiplying the aggregate fee by the ratio of net assets of the Life Series Select Growth Fund to the sum of the net assets of both Funds that are being managed by Smith. International Fund Pursuant to a Subadvisory Agreement with Vontobel Asset Management, Inc. (“Vontobel”), the Adviser has undertaken to pay an annual subadvisory fee, paid monthly, to Vontobel with respect to the Life Series International Fund, according to the following schedule: 1. The daily net assets of the Life Series International Fund shall be aggregated with the net assets (if any) of the First Investors International Fund, a series of First Investors Equity Funds, that are being managed by Vontobel (excluding the portion of each Fund’s assets that is not delegated by the Adviser to Vontobel for management, which is currently the cash balance). 2. An aggregate fee shall then be computed on the sum as if the two series were combined using the following schedule: a. 0.50% of the first $100 million; b. 0.35% of the next $100 million; c. 0.30% of the next $800 million; and d. 0.25% on the balance over $1 billion. 3. The fee payable under the Subadvisory Agreement shall then be computed by multiplying the aggregate fee by the ratio of net assets of the Life Series International Fund to the sum of the net assets of both Funds that are being managed by Vontobel. I-10 Fund For Income Pursuant to a Subadvisory Agreement with Muzinich & Co. Inc. (“Muzinich”), the Adviser has undertaken to pay an annual subadvisory fee, paid monthly, to Muzinich with respect to the Life Series Fund For Income, according to the following schedule: 1. The average daily net assets of the Life Series Fund For Income shall be aggregated with the average net assets (if any) of the First Investors Fund For Income, a series of First Investors Income Funds (excluding the portion of each Fund’s assets that is not delegated by the Adviser to Muzinich for management, which is currently the cash balance). 2. A blended fee shall then be computed on the sum as if the two Funds were combined using the following schedule: a. 0.25% on the first $250 million; b. 0.225% on the next $250 million; and c. 0.20% on all balances over $500 million. 3. The fee payable under the Subadvisory Agreement with respect to the Life Series Fund For Income shall then be computed by multiplying the blended fee by the ratio of the average daily net assets of the Life Series Fund For Income to the sum of the average daily net assets of both Funds that are being managed by Muzinich. The following table reflects subadvisory fees paid by the Adviser with respect to each Fund listed for the fiscal years ended December 31, 2010, December 31, 2011, and December 31, 2012. Subadvisory Fees Paid Fund Fiscal Year Ended December 31, 2010 Fiscal Year Ended December 31, 2011 Fiscal Year Ended December 31, 2012 International Fund Select Growth Fund Special Situations Fund Fund For Income I-11 PORTFOLIO MANAGERS The following provides certain information for the portfolio managers of the Adviser who have responsibility for the daily management of some Funds.In addition, Paradigm Capital Management, Vontobel, Smith and Muzinich have provided information below regarding their portfolio managers. A. Other Accounts Managed by Portfolio Managers for Fiscal Year Ended December 31, 2012 Name of Portfolio Manager andFund(s) Covered by this SAI Other Accounts Managed Number of Other Accounts Total Assets of Other Accounts (in millions) Number of Accounts which Advisory Fee is Based on Account Performance Total Assets in the Accounts which Advisory Fee is Based on Account Performance(in millions) FIMCO’s Portfolio Managers: Clark D. Wagner: Life Series Government Fund Life Series Investment Grade Fund Life Series Target Maturity 2015 Fund Life Series Total Return Fund Other Registered Investment Companies 17 0 $0 Other Pooled Investment Vehicles 1 0 $0 Other Accounts 2 0 $0 Edwin D. Miska: Life Series Growth & Income Fund Life Series Opportunity Fund Life Series Total Return Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 1 0 $0 Other Accounts 1 0 $0 Rodwell Chadehumbe: Life Series Government Fund Life Series Target Maturity 2015 Fund Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Rajeev Sharma: Life Series Investment Grade Fund Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Sean Reidy: Life Series Equity Income Fund Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Douglas R. Waage: Life Series Growth & Income Fund Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 Steven S. Hill: Life Series Opportunity Fund Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 I-12 Paradigm Capital Management’s Portfolio Managers: Jonathan S. Vyorst: Life Series Special Situations Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 Amelia F. Weir1: Life Series Special Situations Fund Other Registered Investment Companies 5 0 $0 Other Pooled Investment Vehicles 4 4 Other Accounts 36 0 $0 1. On February 25, 2013, Ms Weir began serving as Co-Portfolio Manager of the Life Series Special Situations Fund and the chart above reflects the most recent information for Ms. Weir as of the close of business dated February 28, 2013. Vontobel’s Portfolio Manager: Rajiv Jain: Life Series International Fund Other Registered Investment Companies 5 0 $0 Other Pooled Investment Vehicles 19 0 $0 Other Accounts 36 1 Smith’s Portfolio Managers: Stephen S. Smith: Life Series Select Growth Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 2 0 $0 Other Accounts 0 $0 John D. Brim: Life Series Select Growth Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 2 0 $0 Other Accounts 0 $0 Eivind Olsen: Life Series Select Growth Fund Other Registered Investment Companies 3 0 $0 Other Pooled Investment Vehicles 2 0 $0 Other Accounts 0 $0 Muzinich’s Portfolio Managers: Clinton Comeaux: Life Series Fund For Income Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 19 5 Other Accounts 19 6 Dennis V. Dowden: Life Series Fund For Income Other Registered Investment Companies 2 0 $0 Other Pooled Investment Vehicles 5 1 Other Accounts 4 2 Bryan Petermann: Life Series Fund For Income Other Registered Investment Companies 1 0 $0 Other Pooled Investment Vehicles 16 2 Other Accounts 16 3 I-13 B. Potential Conflicts of Interest in Other Managed Accounts for Fiscal Year Ended December 31, 2012 FIMCO’s Portfolio Managers: Each of the FIMCO portfolio managers manages at least one First Investors mutual fund in addition to a Fund or Funds that are covered by this SAI.In many cases, these other First Investors Funds are managed similarly to the Funds that are shown in this SAI, except to the extent required by differences in cash flow, investment policy, or law.Mr. Miska participates in the day-to-day management of First Investors’ profit sharing plan and FIMCO’s own investment account.Mr. Wagner also participates in the day-to-day management of First Investors’ profit sharing plan, the general account of our life insurance company affiliate and FIMCO’s own investment account.Portions of these non-fund accounts may be managed similarly to one or more of the Funds covered by this SAI. The side-by-side management of two or more First Investors Funds or non-fund accounts presents a variety of potential conflicts of interest.For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios.A FIMCO portfolio manager may also want to buy the same security for two Funds that he manages or for a Fund and a non-fund account.In some cases, there may not be sufficient amounts of the security available (for example, in the case of a hot initial public offering (“IPO”) or new bond offering) to cover the needs of all of the accounts managed by a FIMCO portfolio manager or the buying activity of the accounts could affect the market value of the security.Similar potential conflicts could arise when two or more Fund or non-fund accounts managed by the same portfolio manager or managers want to sell the same security at the same time.Finally, a portfolio manager may want to sell a security that is held by a Fund or non-fund account and at the same time buy the same security for another one of his accounts.This could occur even if the accounts were managed similarly because, for example, the two accounts have different cash flows. FIMCO has adopted a variety of policies and procedures to address these potential conflicts of interest and to ensure that each Fund and non-fund account is treated fairly.For example, FIMCO has adopted policies for bunching and allocating trades when two or more Funds or non-fund accounts wish to buy or sell the same security at the same time.These policies prescribe the procedures for placing orders in such circumstances, determining allocations in the event that such orders cannot be fully executed, and determining the price to be paid or received by each account in the event that orders are executed in stages.FIMCO has also adopted special policies that address investments in IPOs and new bond offerings, the side-by-side management of Funds and the non-fund accounts, and internal crosses between FIMCO-managed accounts that are effected under Rule 17a-7 of the Investment Company Act. FIMCO’s Investment Compliance Manager also conducts reviews of trading activity to monitor for compliance with these policies and procedures.FIMCO has also adopted a Code of Ethics restricting the personal securities trading and conduct of portfolio managers of the Funds. Paradigm Capital Management’s Portfolio Managers: Each of Paradigm Capital Management’s portfolio managers also manages one other First Investors mutual fund other than the Fund covered by this SAI, other mutual funds, and multiple institutional accounts.The other First Investors mutual fund is managed similarly to the Fund that is covered by this SAI, except to the extent required by differences in cash flow, investment policy or law.The side-by-side management of First Investors Funds and the other accounts presents a variety of potential conflicts of interest.For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios.The portfolio manager may also want to buy the same security for the two Funds that they manage or a Fund and a non-fund account.In some cases, there may not be sufficient amounts of the securities available to cover the needs of all the accounts managed by Paradigm Capital Management. Paradigm Capital Management’s goal is to treat all clients fairly and provide high quality investment services.Paradigm Capital Management has adopted and implemented policies and procedures, including brokerage and trade allocation policies and procedures, that it believes address the conflicts associated with managing multiple accounts.Paradigm Capital Management utilizes a pro-rata allocation methodology for the purchase and sale of securities common to more than one portfolio.An exception to the pro-rata allocation methodology can be made for tax considerations and specific client mandates, including directed brokerage specifications. I-14 Vontobel’s Portfolio Manager: Vontobel’s portfolio manager is responsible for the day-to-day management of one other First Investors mutual fund other than the Fund covered by this SAI, other mutual funds, multiple pooled vehicles and institutional accounts.The portfolio manager has a team of analysts that conduct screening of companies that must meet Vontobel’s strict investment criteria.This screening process yields an investment universe from which each portfolio that Vontobel manages is built.The side-by-side management of First Investors Funds and other accounts presents a variety of potential conflicts of interest.For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio.The performance of securities within one portfolio may differ from the performance of securities in another portfolio.In some cases, there may not be a sufficient amount of securities available to fulfill the complete allocation of said securities amongst all client accounts. It is the goal of Vontobel, as a fiduciary, to treat all clients in a fair and equitable manner. Vontobel has designed policies and procedures, including policies and procedures for brokerage and trade allocation. Vontobel believes that the policies and procedures it has implemented are reasonably designed to detect and remedy the types of conflicts associated with managing multiple portfolios. Smith’s Portfolio Managers: Smith’s portfolio managers are responsible for the day-to-day management of one other First Investors mutual fund other than the Fund covered by this SAI, other mutual funds, multiple pooled vehicles and multiple institutional accounts.Potential conflicts of interest may be presented in connection with the portfolio manager’s management of the Fund’s investments, on one hand, and the investments of other accounts, on the other, such as conflicts of interest related to the aggregation of trades, the allocation of investment opportunities, contrary client positions and employee securities trading.Smith has established written policies and procedures relating to its investment management and trading practices that are designed to ensure that such conflicts are addressed appropriately and that clients are treated fairly.On occasion, employees of Smith may purchase or sell, for their own accounts, securities also invested in by clients or recommended to clients.Smith maintains a code of ethics that is designed to prevent the conflicts of interest presented by employees’ personal securities transactions. Muzinich’s Portfolio Managers: Each of Muzinich’s portfolio managers also manages one other First Investors mutual fund other than the Fund covered by this SAI and multiple institutional accounts. The other First Investors mutual fund is managed similarly to the Fund that is covered by this SAI, except to the extent required by differences in cash flow, investment policy or law. The side-by-side management of First Investors Funds and the other accounts presents a variety of potential conflicts of interest. For example, the portfolio manager may purchase or sell securities for one portfolio and not another portfolio, and the performance of securities purchased for one portfolio may vary from the performance of securities purchased for other portfolios. The portfolio managers may also want to buy the same security for the two Funds that they manage or a Fund and a non-fund account. In some cases, there may not be sufficient amounts of the securities available to cover the needs of all the accounts managed by Muzinich.Muzinich endeavors to treat all clients fairly and provide high quality investment services.As a result, Muzinich has adopted and implemented policies and procedures, including brokerage and trade allocation policies and procedures which it believes address the conflicts associated with managing multiple accounts of different types with similar and dissimilar investment objectives and guidelines.Muzinich generally utilizes techniques such as account rotation or a pro-rata allocation methodology, which considers available cash and individual account investment guidelines for the purchase and sale of securities common to more than one portfolio to equitably allocate trade opportunities. C. Structure of Portfolio Managers Compensation for Fiscal Year Ended December 31, 2012 FIMCO’s Portfolio Managers: Each FIMCO portfolio manager of each Fund covered by this SAI receives a salary. Each portfolio manager is also eligible to receive a bonus with respect to each Fund that he manages, except for the Cash Management and Target Maturity 2015 Funds.For this purpose, each Life Series Fund’s performance is adjusted to reflect the expenses of the retail version of the same or similarly managed Fund, which is also managed by the same portfolio manager.Whether or not a portfolio manager receives a bonus award is dependent upon, among other factors, the performance of the Fund during the calendar year.The factors (determined annually) incorporated into a bonus formula which determines the eligible bonus award include: pre-tax performance versus a specified Lipper Peer Group, average net assets of the Fund, and management fees received.A portion of the bonus to be paid is dependent on other factors, including the portfolio manager’s compliance record.In the case of a Fund that has I-15 more than one portfolio manager, the bonus may be shared.In addition to the bonuses that they may receive on the Funds that they manage, FIMCO’s Director of Equities and Director of Fixed Income may be entitled to receive a percentage of any bonus that is earned by a portfolio manager who reports to them.All bonusesare paid as follows:one-third of the bonus is paid within the first quarter of the following year.The remaining amount is invested in the retail version of the Fund and then paid in two installments over the next two years.In the case of each bonus installment, the portfolio manager must remain actively employed by FIMCO and also be in good standing with FIMCO until each installment is paid; otherwise the installment is forfeited.Each portfolio manager is also entitled to participate on the same basis as other employees in the profit sharing plan that is offered by FIMCO’s parent company.The amount that is contributed to this plan is determined at the sole discretion of the parent company based upon the overall profitability of FIMCO and its affiliates from all lines of business.The profitability of FIMCO is an important factor in determining the amount of this contribution. The following chart shows each Fund’s Lipper Peer Group for purposes of determining each portfolio manager’s potential bonus for the fiscal year ended December 31, 2012. Fund Lipper Peer Group Life Series Government Fund Lipper General U.S. Government Funds Life Series Growth & Income Fund Lipper Multi-Cap Core Funds Life Series Investment Grade Fund Lipper Corporate Debt BBB Rated Funds Life Series Equity Income Fund Lipper Equity Income Funds Life Series Opportunity Fund Lipper Mid-Cap Core Funds Life Series Total Return Fund Lipper Mixed Asset Target Allocation-Moderate Funds In addition to managing certain Funds covered by this SAI and other First Investor Funds, Mr. Wagner is also primarily responsible for managing the fixed income investments in the parent company’s own profit sharing plan, the investment accounts of FIMCO and its life insurance company affiliate (collectively, “the proprietary accounts”).In addition to managing one of the Funds covered by this SAI and other First Investor Funds, Mr. Miska is primarily responsible for managing the equity investments in the parent company’s profit sharing plan and the investment accounts of FIMCO. Mr. Wagner and Mr. Miska do not receive any compensation (apart from their normal FIMCO salary and entitlement to participate on the same basis as other employees in the parent company’s profit sharing plan) for managing the investments of the proprietary accounts.Nor do they receive any form of bonus for assisting in the management of the proprietary accounts.Although Messrs. Wagner and Miska do not receive any compensation or bonus for managing the proprietary accounts, as discussed above, they are participants in the parent company’s profit sharing plan.Moreover, the proprietary accounts invest in assets that are eligible investments for the Funds that Messrs. Wagner and Miska manage or oversee in their capacities as Directors of Fixed Income and Equities.Thus, they could have a potential economic incentive to favor the proprietary accounts over the Funds in determining which investments to buy, sell or hold.FIMCO monitors trading in the proprietary accounts to address such potential conflicts. Paradigm Capital Management’s Portfolio Managers: Mr. Vyorst’s and Ms. Weir’s compensation, which is paid by Paradigm Capital Management, for managing the Special Situations Fund, other investment companies, institutional accounts and/or high net worth accounts, consists of a base salary plus a discretionary bonus. The discretionary bonus is based on a combination of their performance versus the benchmark, and their performance versus their peers.In addition, Mr. Vyorst receives a fixed percentage of the fees earned for the high net worth assets he manages. In addition, Mr. Vyorst also participates in Paradigm Capital Management’s Employee Stock Ownership Plan.Under the Employee Stock Ownership Plan, each share increases in value as revenues grow. Fund Benchmark Index and/or Peer Group Life Series Special Situations Fund Russell 2000 Index I-16 Vontobel’s Portfolio Manager: Mr. Jain is compensated by the Fund’s subadviser, Vontobel.The portfolio manager does not receive any compensation directly from the International Fund or the Fund’s Adviser.The portfolio manager’s compensation consists of two components.The first component is a base salary, which is fixed.The second component of the compensation is a small percentage of the gross revenues received by Vontobel, which are generated by the products that the portfolio manager manages.Such incentive compensation accrues over and above specific threshold amounts of investment management fee generation of each strategy.Incentive compensation is paid quarterly in arrears.A significant portion of such incentive compensation is subject to 3 year deferrals.All amounts deferred must be invested in publicly traded mutual funds or non-registered commingled funds managed by the firm.In the case of the portfolio manager(s), amounts deferred equal approximately one year’s total compensation on a rolling basis. Smith’s Portfolio Managers: Smith is paid a fee based on the assets under management as set forth in the Subadvisory Agreement between Smith and FIMCO on behalf of the Life Series Select Growth Fund.Smith pays its portfolio managers out of its total revenues and other resources, including fees earned as determined under the Subadvisory Agreement. All Portfolio Managers receive a base salary plus a bonus that reflects his or her overall performance and contribution to Smith.Performance is evaluated on several quantitative and qualitative criteria including quality of stock research, investment performance (which is based on multiple factors that Smith takes into consideration), client service, quantitative research, and marketing.As a mechanism for retaining key personnel, Smith has an active program to distribute partnership shares to all key employees. Muzinich’s Portfolio Managers: Muzinich offers a compensation system with incentives designed to stimulate individual and firm-wide performance.The firm provides salaries that are augmented through a profit sharing bonus system, the relative weighting of which varies each year with firm and individual performance.For the portfolio managers, the relative performance of Muzinich’s platforms compared to the market (as applicable to each account and its benchmarks) is a significant factor in the determination of their bonus. The firm typically pays out a substantial percentage of its net profits in employee compensation.Accordingly, all members of the firm are highly incentivised to grow the firm’s profits through both portfolio performance and success of the firm as a whole. For all employees, including portfolio managers, individual performance is considered not only within a professional’s immediate responsibilities (e.g. an analyst’s investment recommendations), but also in relation to an individual’s positive contribution to the firm as a whole.Understanding that all of Muzinich’s portfolios are managed on a team basis, all team members benefit directly from the success of the investment management effort across all products. Muzinich believes that an employee’s greatest financial reward should always come from the long-term success of its clients and the extended profitability of the firm as a whole, rather than from shorter-term, or more ephemeral, success. I-17 D. Portfolio Manager Fund Ownership for Fiscal Year Ended December 31, 2012 FIMCO’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Clark D. Wagner Life Series Government Fund None Life Series Investment Grade Fund None Life Series Target Maturity 2015 Fund None Life Series Total Return Fund None Edwin D. Miska Life Series Growth & Income Fund None Life Series Opportunity Fund None Life Series Total Return Fund None Rodwell Chadehumbe Life Series Government Fund None Life Series Target Maturity 2015 Fund None Rajeev Sharma Life Series Investment Grade Fund None Sean Reidy Life Series Equity Income Fund None Douglas R. Waage Life Series Growth & Income Fund None Steven S. Hill Life Series Opportunity Fund None Paradigm Capital Management’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Jonathan S. Vyorst Life Series Special Situations Fund None Amelia F. Weir1 Life Series Special Situations Fund None 1. On February 25, 2013, Ms Weir began serving as Co-Portfolio Manager of the Life Series Special Situations Fund and the chart above reflects the most recent information for Ms. Weir as of the close of business dated February 28, 2013 Vontobel’s Portfolio Manager: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Rajiv Jain Life Series International Fund None Smith’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Stephen S. Smith Life Series Select Growth Fund None John D. Brim Life Series Select Growth Fund None Eivind Olsen Life Series Select Growth Fund None I-18 Muzinich’s Portfolio Managers: Name Funds Covered by this SAI Dollar Range of Fund Ownership (dollars) Clinton Comeaux Life Series Fund For Income None Dennis V. Dowden Life Series Fund For Income None Bryan Petermann Life Series Fund For Income None ALLOCATION OF PORTFOLIO BROKERAGE Part II of this SAI describes the brokerage allocation policies of the First Investors Funds.Set forth below are tables containing information concerning the commissions paid by the Funds for the prior three fiscal years as well as any investments that they have made in their regular broker-dealers (or their parent companies) during the past fiscal year.In addition, the amounts listed below under “Commissions Paid for Research Services” and “Transactions for Which Commissions Paid for Research Services” include only commissions paid for third-party research.The Funds also direct commissions to full service broker-dealers that offer proprietary research on a “bundled” basis.The amounts paid to full service broker-dealers are included below under “Total Commissions Paid” but are not reflected in the other two columns. Commissions Paid Fiscal Year Ended 12/31/10 Fund Total Commissions Paid Commissions Paid for Research Services Transactions for Which Commissions Paid for Research Services Cash Management Fund $0 $0 $0 Equity Income Fund Fund For Income $0 $0 $0 Government Fund $0 $0 $0 Growth & Income Fund International Fund Investment Grade Fund $0 $0 $0 Opportunity Fund1 N/A N/A N/A Select Growth Fund Special Situations Fund2 $0 $0 Target Maturity 2015 Fund $0 $0 $0 Total Return Fund1 N/A N/A N/A 1.The Opportunity Fund and Total Return Fund commenced operations on December 17, 2012. 2.The Trustees authorized the Fund’s subadviser, Paradigm Capital Management, to pay commissions generated by the Special Situations Fund to an affiliated broker-dealer, CL King & Associates (“CL King”), in accordance with procedures adopted by the Special Situations Fund pursuant to Rule 17e-1 of the 1940 Act. During the fiscal year ended December 31, 2010, the Special Situations Fund: (i) paid $32,398 in commissions to CL King, representing 13.32% of its Total Commissions Paid; and (ii) engaged in transactions with CL King valued at $26,322,985, representing 16.32% of its aggregate transactions. I-19 Commissions Paid Fiscal Year Ended 12/31/11 Fund Total Commissions Paid Commissions Paid for Research Services Transactions for Which Commissions Paid for Research Services Cash Management Fund $0 $0 $0 Equity Income Fund Fund For Income $0 $0 Government Fund $0 $0 $0 Growth & Income Fund International Fund Investment Grade Fund $0 $0 $0 Opportunity Fund1 N/A N/A N/A Select Growth Fund Special Situations Fund2 $0 $0 Target Maturity 2015 Fund $0 $0 $0 Total Return Fund1 N/A N/A N/A 1.The Opportunity Fund and Total Return Fund commenced operations on December 17, 2012. 2.The Trustees authorized the Fund’s subadviser, Paradigm Capital Management, to pay commissions generated by the Special Situations Fund to an affiliated broker-dealer, CL King & Associates (“CL King”), in accordance with procedures adopted by the Special Situations Fund pursuant to Rule 17e-1 of the 1940 Act. During the fiscal year ended December 31, 2011, the Special Situations Fund: (i) paid $39,246 in commissions to CL King, representing 17.9% of its Total Commissions Paid; and (ii) engaged in transactions with CL King valued at $36,716,247, representing 21.9% of its aggregate transactions. Commissions Paid Fiscal Year Ended 12/31/12 Fund Total Commissions Paid Commissions Paid for Research Services
